Exhibit 10.1

 

Published CUSIP Number: 40414MAJ6

 

EXECUTION COPY

 

$1,500,000,000

 

CREDIT AGREEMENT

 

Dated as of March 11, 2011

 

among

 

HCP, INC.,

as Borrower

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender, L/C Issuer and

Alternative Currency Fronting Lender,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

CITIBANK, N.A.,

WELLS FARGO BANK, N.A., and

UBS LOAN FINANCE, LLC,

as Co-Documentation Agents

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY BANK, N.A. and

THE ROYAL BANK OF SCOTLAND PLC

as Senior Managing Agents

 

Sidley Austin LLP

One South Dearborn

Chicago, Illinois  60603

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

 

1

 

1.01

Defined Terms

 

1

 

1.02

Other Interpretive Provisions

 

26

 

1.03

Accounting Terms

 

27

 

1.04

Rounding

 

27

 

1.05

Exchange Rates; Currency Equivalents

 

27

 

1.06

Additional Alternative Currencies

 

28

 

1.07

Change of Currency

 

29

 

1.08

Times of Day

 

29

 

1.09

Letter of Credit Amounts

 

29

 

 

 

 

 

ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS

 

29

 

2.01

Committed Revolving Loans

 

29

 

2.02

Borrowings, Conversions and Continuations of Committed Revolving Loans

 

30

 

2.03

Letters of Credit

 

34

 

2.04

Swing Line Loans

 

42

 

2.05

Negotiated Rate Loans

 

45

 

2.06

Prepayments

 

46

 

2.07

Termination or Reduction of Revolving Commitments

 

48

 

2.08

Repayment

 

49

 

2.09

Interest

 

49

 

2.10

Fees

 

50

 

2.11

Computation of Interest and Fees

 

51

 

2.12

Evidence of Debt

 

51

 

2.13

Payments Generally; Administrative Agent’s Clawback

 

51

 

2.14

Sharing of Payments by Lenders

 

53

 

2.15

Extension of Revolving Maturity Date

 

54

 

2.16

Increase in Revolving Commitments

 

55

 

2.17

Cash Collateral

 

56

 

2.18

Defaulting Lenders

 

57

 

 

 

 

 

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY

 

59

 

3.01

Taxes

 

59

 

3.02

Illegality

 

62

 

3.03

Inability to Determine Rates

 

63

 

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

 

63

 

3.05

Compensation for Losses

 

65

 

3.06

Mitigation Obligations; Replacement of Lenders

 

66

 

3.07

Survival

 

66

 

 

 

 

 

ARTICLE IV  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

66

 

4.01

Conditions of Initial Credit Extension

 

66

 

4.02

Conditions to All Credit Extensions

 

68

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

68

 

5.01

Existence, Qualification and Power

 

68

 

5.02

Authorization; No Contravention

 

69

 

5.03

Governmental Authorization; Other Consents

 

69

 

5.04

Binding Effect

 

69

 

i

--------------------------------------------------------------------------------


 

 

5.05

Financial Statements; No Material Adverse Effect

 

69

 

5.06

Litigation

 

70

 

5.07

No Default

 

70

 

5.08

Ownership of Property and Valid Leasehold Interests; Liens

 

70

 

5.09

Environmental Compliance

 

70

 

5.10

Insurance

 

71

 

5.11

Taxes

 

71

 

5.12

ERISA Compliance

 

71

 

5.13

Margin Regulations; Investment Company Act; REIT Status

 

72

 

5.14

Disclosure

 

72

 

5.15

Compliance with Laws

 

72

 

5.16

Intellectual Property; Licenses, Etc.

 

72

 

5.17

Use of Proceeds

 

73

 

5.18

Taxpayer Identification Number

 

73

 

 

 

 

 

ARTICLE VI  AFFIRMATIVE COVENANTS

 

73

 

6.01

Financial Statements

 

73

 

6.02

Certificates; Other Information

 

74

 

6.03

Notices

 

76

 

6.04

Payment of Obligations

 

76

 

6.05

Preservation of Existence, Etc.

 

77

 

6.06

Maintenance of Properties

 

77

 

6.07

Maintenance of Insurance

 

77

 

6.08

Compliance with Laws

 

77

 

6.09

Books and Records

 

77

 

6.10

Inspection Rights

 

77

 

6.11

Use of Proceeds

 

78

 

6.12

REIT Status

 

78

 

6.13

Employee Benefits

 

78

 

 

 

 

 

ARTICLE VII  NEGATIVE COVENANTS

 

78

 

7.01

Liens

 

79

 

7.02

Investments

 

80

 

7.03

Indebtedness

 

80

 

7.04

Fundamental Changes

 

80

 

7.05

Dispositions

 

81

 

7.06

Restricted Payments

 

81

 

7.07

Change in Nature of Business

 

81

 

7.08

Transactions with Affiliates

 

81

 

7.09

Burdensome Agreements

 

81

 

7.10

Financial Covenants

 

82

 

 

 

 

 

ARTICLE VIII  EVENTS OF DEFAULT AND REMEDIES

 

82

 

8.01

Events of Default

 

82

 

8.02

Remedies Upon Event of Default

 

84

 

8.03

Application of Funds

 

85

 

 

 

 

 

ARTICLE IX  ADMINISTRATIVE AGENT

 

86

 

9.01

Appointment and Authority

 

86

 

9.02

Rights as a Lender

 

86

 

9.03

Exculpatory Provisions

 

86

 

9.04

Reliance by Administrative Agent

 

87

 

9.05

Delegation of Duties

 

87

 

ii

--------------------------------------------------------------------------------


 

 

9.06

Resignation of Administrative Agent

 

87

 

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

89

 

9.08

No Other Duties, Etc.

 

89

 

9.09

Administrative Agent May File Proofs of Claim

 

89

 

 

 

 

 

ARTICLE X  MISCELLANEOUS

 

90

 

10.01

Amendments, Etc.

 

90

 

10.02

Notices; Effectiveness; Electronic Communication

 

91

 

10.03

No Waiver; Cumulative Remedies

 

93

 

10.04

Expenses; Indemnity; Damage Waiver

 

94

 

10.05

Payments Set Aside

 

95

 

10.06

Successors and Assigns

 

96

 

10.07

Treatment of Certain Information; Confidentiality

 

100

 

10.08

Right of Setoff

 

101

 

10.09

Interest Rate Limitation

 

101

 

10.10

Counterparts; Integration; Effectiveness

 

102

 

10.11

Survival of Representations and Warranties

 

102

 

10.12

Severability

 

102

 

10.13

Replacement of Lenders

 

102

 

10.14

Governing Law; Jurisdiction; Etc.

 

103

 

10.15

Waiver of Jury Trial

 

104

 

10.16

No Advisory or Fiduciary Responsibility

 

104

 

10.17

USA Patriot Act Notice

 

105

 

10.18

Delivery of Signature Page

 

105

 

10.19

Judgment Currency

 

105

 

SCHEDULES

 

1.01

Mandatory Cost

 

 

2.01

Commitments and Applicable Percentages

 

 

2.02

Alternative Currency Participating Lender

 

 

2.03

Existing Letters of Credit

 

 

7.09

Burdensome Agreements

 

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

Form of

 

 

 

 

 

 

A

Committed Loan Notice

 

 

B

Swing Line Loan Notice

 

 

C

Negotiated Rate Loan Notice

 

 

D

Revolving Note

 

 

E

Compliance Certificate

 

 

F

Form of Assignment and Assumption

 

 

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of March 11, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
HCP, INC., a Maryland corporation (the “Borrower”), the lending institutions
party hereto from time to time (each, a “Lender” and collectively, the
“Lenders”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender,
L/C Issuer and Alternative Currency Fronting Lender, JPMORGAN CHASE BANK, N.A.,
as Syndication Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners,
CITIBANK, N.A., WELLS FARGO BANK, N.A. and UBS LOAN FINANCE, LLC, as
Co-Documentation Agents, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, GOLDMAN SACHS BANK USA, MORGAN STANLEY
BANK, N.A. and THE ROYAL BANK OF SCOTLAND PLC, as Senior Managing Agents.

 

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agents” means the Administrative Agent, the Arrangers, the Syndication Agent,
the Co-Documentation Agents, the Senior Managing Agents, the Swing Line Lender,
the L/C Issuer and the Alternative Currency Fronting Lender.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders, which as of the Closing Date are $1,500,000,000, which may be
increased pursuant to Section 2.16 or decreased pursuant to Section 2.07.

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Fronting Lender” means Bank of America, or any other
Revolving Lender designated by the Borrower and the Administrative Agent (such
designation shall be consented to by such Revolving Lender), in its capacity as
an Alternative Currency Funding Lender for Revolving Loans denominated in an
Alternative Currency in which any Alternative Currency Participating Lender
purchases Alternative Currency Risk Participations and in which Bank of America
(or such other appointed Revolving Lender) advances to the Borrower the amount
of all such Alternative Currency Participating Lenders’ respective Applicable
Percentages of such Revolving Loans in accordance with Sections 2.02(b) and
2.02(f).

 

“Alternative Currency Funding Applicable Percentage” means, with respect to any
Revolving Loan denominated in an Alternative Currency, (a) for each Alternative
Currency Funding Lender other than the Alternative Currency Fronting Lender, its
Applicable Percentage, and (b) for the Alternative Currency Fronting Lender, the
sum of (i) the Applicable Percentage of the Alternative Currency Fronting Lender
and (ii) the sum of the respective Applicable Percentages of the Alternative
Currency Participating Lenders.

 

“Alternative Currency Funding Lender” means, with respect to each Revolving Loan
denominated in an Alternative Currency, each Revolving Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency.

 

“Alternative Currency Loan Credit Exposure” means, with respect to any Revolving
Loan denominated in an Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, the
aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced by such Alternative Currency Funding
Lender, (b) for the Alternative Currency Fronting Lender, the aggregate
outstanding principal amount of its Alternative Currency Funding Applicable
Percentage thereof advanced thereby, net of all Alternative Currency Risk
Participations purchased or funded, as applicable, therein, and (c) for each
Alternative Currency Participating Lender, the aggregate outstanding principal
amount of all Alternative Currency Risk Participations purchased or funded, as
applicable, by such Alternative Currency Participating Lender in such Revolving
Loan.

 

“Alternative Currency Participating Lender” means, with respect to each
Revolving Loan denominated in an Alternative Currency, any Revolving Lender that
has given notice to the Administrative Agent and the Borrower that it is unable
to fund in the applicable Alternative Currency, unless and until such Revolving
Lender delivers to the Administrative Agent and the Borrower a written notice
pursuant to Section 2.02(f)(ix) requesting that such Revolving Lender’s
designation be changed to an Alternative Currency Funding Lender with respect to
such Alternative Currency.

 

2

--------------------------------------------------------------------------------


 

“Alternative Currency Participant’s Share” means, for any Alternative Currency
Participating Lender in respect of a Revolving Loan denominated in an
Alternative Currency, a fraction (expressed as a percentage), the numerator of
which is such Alternative Currency Participating Lender’s Applicable Percentage
in respect of such Revolving Loan and the denominator of which is the sum of
(i) the Applicable Percentage of the Alternative Currency Fronting Lender in
respect of such Revolving Loan and (ii) the sum of the respective Applicable
Percentages of all of the Alternative Currency Participating Lenders in respect
of such Revolving Loan.

 

“Alternative Currency Participation Payment Date” has the meaning specified in
Section 2.02(f)(iii).

 

“Alternative Currency Risk Participation” means, with respect to each Revolving
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Revolving Loan in an amount determined in
accordance with such Alternative Currency Participating Lender’s Applicable
Percentage of such Revolving Loan, as provided in Section 2.02(f).

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $250,000,000.  The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Applicable Percentage” means (a) with respect to Revolving Loans, L/C
Obligations and Swing Line Loans, for each Revolving Lender at any time, subject
to adjustment as provided in Section 2.18, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of such Revolving Lender’s Revolving Commitment and the denominator
of which is the amount of the Aggregate Revolving Commitments at such time;
provided, that, if the Revolving Commitment of each Revolving Lender has been
terminated in full or if the Aggregate Revolving Commitments have expired, then
the Applicable Percentage of each Revolving Lender shall be determined based on
the Applicable Percentage of such Revolving Lender in effect immediately prior
to such termination or expiration, giving effect to any subsequent assignments;
and (b) with respect to Negotiated Rate Loans, for each Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the Outstanding Amount of such Negotiated Rate Loan
held by such Lender at such time and the denominator of which is the aggregate
Outstanding Amount of such Negotiated Rate Loan at such time.  The initial
Applicable Percentages of each Lender are set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 

3

--------------------------------------------------------------------------------


 

“Applicable Rate” means, for Revolving Loans, from time to time, the number of
basis points per annum set forth in the following table based upon the Debt
Rating as set forth below:

 

 

 

 

 

Revolving Loans

 

Pricing
Level

 

Debt Ratings

 

Applicable
Rate for
Eurocurrency
Rate Loans
and Letter of
Credit Fees

 

Applicable
Rate for
Base Rate
Loans

 

1

 

>A- / >A3

 

132.5 bps

 

32.5 bps

 

 

 

 

 

 

 

 

 

2

 

>BBB+ / >Baa1

 

150 bps

 

50 bps

 

 

 

 

 

 

 

 

 

3

 

>BBB / >Baa2

 

165 bps

 

65 bps

 

 

 

 

 

 

 

 

 

4

 

>BBB- / >Baa3

 

185 bps

 

85 bps

 

 

 

 

 

 

 

 

 

5

 

<BBB- / <Baa3 or non-rated

 

200 bps

 

100 bps

 

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s or Fitch of the Borrower’s non-credit enhanced, senior unsecured
long-term debt; provided that if at any time when the Borrower has only two
(2) Debt Ratings, and such Debt Ratings are split, then: (A) if the difference
between such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB-
by S&P or Fitch), the Applicable Rate shall be the rate per annum that would be
applicable if the higher of the Debt Ratings were used, and (B) if the
difference between such Debt Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P), the Applicable Rate shall be the rate per annum that
would be applicable if the median of the applicable Debt Ratings were used.  If
at any time when the Borrower has three (3) Debt Ratings, and such Debt Ratings
are split, then: (A) if the difference between the highest and the lowest such
Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or
Fitch), the Applicable Rate shall be the rate per annum that would be applicable
if the highest of the Debt Ratings were used, and (B) if the difference between
such Debt Ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB- by
S&P or Fitch) or more, the Applicable Rate shall be the rate per annum that
would be applicable if the average of the two (2) highest Debt Ratings were
used, provided that if such average is not a recognized rating category, then
the Applicable Rate shall be the rate per annum that would be applicable if the
second highest Debt Rating of the three were used.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi). 
Thereafter, each change in the Applicable Rate shall occur on the first Business
Day following the effective change in the Debt Rating.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

4

--------------------------------------------------------------------------------


 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities LLC, each in its capacity as joint lead arranger and joint
bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Australian Dollar” mean the lawful currency of the Commonwealth of Australia.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Business Day preceding the Revolving Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.07, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate (as defined in clause (b) of the
definition thereof) plus 1%  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Committed Revolving Loan” means a Committed Revolving Loan that is a
Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

5

--------------------------------------------------------------------------------


 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing, a Swing Line Borrowing or a Negotiated
Rate Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 

“Canadian Dollar” and “CAD” mean the lawful currency of Canada.

 

“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize”.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer, the Swing Line Lender or the Alternative Currency Fronting Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, Obligations in respect of Revolving Loans
denominated in Alternative Currencies, or obligations of Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if the L/C Issuer, the Swing Line Lender or the Alternative
Currency Fronting Lender benefitting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the L/C Issuer, the Swing Line Lender or the Alternative Currency Fronting
Lender (as applicable).  “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

6

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, and with
respect to any Person in particular, after the date such Person becomes a party
to this Agreement, of any of the following:  (a) the adoption or taking effect
of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

 

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Class” when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Committed Revolving Loans,
Swing Line Loans or Negotiated Rate Loans.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Co-Documentation Agent” means each of Citibank, N.A., Wells Fargo Bank, N.A.
and UBS Loan Finance, LLC, in their capacity as Co-Documentation Agents.

 

“Code” means the Internal Revenue Code of 1986.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Revolving Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

 

7

--------------------------------------------------------------------------------


 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Revolving Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, in each case provided to the
Administrative Agent pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Committed Revolving Loan” has the meaning specified in Section 2.01(a) and
includes Committed Revolving Loans pursuant to Section 2.03.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated EBITDA” means the sum of (a) EBITDA of the Borrower and its
Subsidiaries on a consolidated basis plus (b) without duplication, the
Borrower’s Pro Rata Share of EBITDA of each Material Joint Venture.

 

“Consolidated Fixed Charges” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Interest
Expense plus (b) Scheduled Principal Payments plus (c) dividends and
distributions in respect of preferred stock (but excluding redemption payments
or charges in connection with the redemption of preferred stock) of the Borrower
and its Subsidiaries; provided, that Consolidated Fixed Charges shall not
include any amounts with respect to any Intercompany Indebtedness.

 

“Consolidated Intangible Assets” means an amount equal to the Intangible Assets
of the Borrower and its Subsidiaries on a consolidated basis.

 

“Consolidated Interest Expense” means the sum of (a) Interest Expense of the
Borrower and its Subsidiaries on a consolidated basis plus (b) without
duplication, the Borrower’s Pro Rata Share of Interest Expense of each Material
Joint Venture.

 

“Consolidated Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Borrower and its Subsidiaries, as
determined in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
(a) Consolidated Shareholders’ Equity on such date plus (b) accumulated
depreciation and amortization, determined on a consolidated basis in accordance
with GAAP, minus (c) Consolidated Intangible Assets on such date.

 

“Consolidated Total Asset Value” means the sum of (a) Total Asset Value of the
Borrower and its Subsidiaries on a consolidated basis plus (b) without
duplication, the Borrower’s Pro Rata Share of Total Asset Value of each Material
Joint Venture.

 

“Consolidated Total Indebtedness” means the sum of (a) Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis (net of unrestricted cash
and cash equivalents up to an amount not to exceed the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries maturing in the immediately
succeeding 24 months) plus (b) without duplication, the Borrower’s Pro Rata
Share of Indebtedness of each Material Joint Venture; provided that Consolidated
Total Indebtedness shall not include security deposits, accrued liabilities or
prepaid rent, each as defined in accordance with GAAP.

 

“Consolidated Unencumbered Asset Value” means the sum of (a) Unencumbered Asset
Value of the Borrower and its Subsidiaries on a consolidated basis plus
(b) without duplication, the Borrower’s Pro Rata Share of Unencumbered Asset
Value of each Material Joint Venture.

 

8

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of (i) its Loans or
(ii) participations in respect of L/C Obligations or Swing Line Loans or
Alternative Currency Risk Participations, in each case within three Business
Days of the date required to be funded by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder (unless such notice or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

9

--------------------------------------------------------------------------------


 

“Development Property” means any real property in which the development and
construction with respect thereto are not complete.

 

“Disposition” or “Dispose” means the sale, transfer or assignment (including any
sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, in
any case other than sales or other dispositions of assets in the ordinary course
of business.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“EBITDA” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, an amount equal to the Net Income of such Person and its
Subsidiaries for such period plus (a) the following to the extent deducted in
calculating such Net Income: (i) Consolidated Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
such Person and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period and (iv) expenses of such Person and its
Subsidiaries reducing such Net Income during such period which do not represent
a cash expenditure in such period or any prior or future period and minus
(b) all items of such Person and its Subsidiaries increasing Net Income for such
period which do not represent a cash receipt in such period or any prior or
future period.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person.

 

10

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001 (a)(2) of ERISA) or a cessation of operations that
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate
in excess of the Threshold Amount.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means (a) for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, then the “Eurocurrency Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time, two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, two London Banking Days prior to such
date of determination to be the rate at which deposits in Dollars for delivery
on such date in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.

 

“Eurocurrency Rate Loan” means a Committed Revolving Loan that bears interest at
a rate based on clause (a) of the definition of the Eurocurrency Rate. 
Eurocurrency Rate Loans may be denominated

 

11

--------------------------------------------------------------------------------


 

in Dollars or in an Alternative Currency.  All Committed Revolving Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a); provided that if the Alternative Currency Fronting
Lender is a Foreign Lender, the Alternative Currency Fronting Lender shall be
entitled to receive additional amounts from the Borrower with respect to any
withholding tax imposed on amounts payable to it pursuant to Section 3.01(a) and
(e) any withholding Taxes imposed on any “withholdable payment” payable to such
recipient as a result of the failure of such recipient to satisfy the applicable
requirements as in effect after December 31, 2012 under FATCA to establish that
such payment is exempt from withholding under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 1, 2007, among the Borrower, Bank of America, N.A., as administrative
agent, swing line lender, and issuing bank, and the lenders and other agents
party thereto.

 

“Existing Letters of Credit” means the Letters of Credit issued under the
Existing Credit Agreement set forth on Schedule 2.03.

 

“Extended Letter of Credit” means any Letter of Credit with an expiration date
occurring up to one year beyond the Letter of Credit Expiration Date pursuant to
the terms of Section 2.03(a)(ii)(B).

 

“Facility Fee Rate” means, from time to time, the number of basis points per
annum set forth in the following table, with reference to the Pricing Levels set
forth in the definition of “Applicable Rate”:

 

Pricing Level

 

Facility Fee

 

1

 

27.5 bps

 

2

 

30 bps

 

3

 

35 bps

 

4

 

40 bps

 

5

 

50 bps

 

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

12

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the Fee Letter, dated as of February 1, 2011, among the
Borrower, Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC.

 

“Fitch” means Fitch, Inc.

 

“Fixed Charge Coverage Ratio” means, on the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA for the twelve month period ending on such date
to (b) Consolidated Fixed Charges for the twelve month period ending on such
date.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, an amount equal to such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations, less the amount of
such L/C Obligations as to which such Defaulting Lender has funded its
participation obligation or as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, (b) with respect to the Swing Line Lender, an
amount equal to such Defaulting Lender’s Applicable Percentage of Swing Line
Loans, less the amount of such Swing Line Loans as to which such Defaulting
Lender has funded its participation obligation or as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (c) with respect to the
Alternate Currency Fronting Lender, an amount equal to such Defaulting Lender’s
Alternative Currency Participant’s Share of all outstanding Revolving Loans
denominated in Alternative Currencies advanced by the Alternative Currency
Fronting Lender, less the amount of such Revolving Loans as to which such
Defaulting Lender has funded its Alternative Currency Risk Participation or as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified

 

13

--------------------------------------------------------------------------------


 

Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(b)(v).

 

“Increase Effective Date” has the meaning set forth in Section 2.16(d).

 

“Indebtedness” means, as to any Person, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

 

(a)           all obligations of such Person for borrowed money, whether secured
or unsecured, and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments including, without
limitation, recourse and non-recourse mortgage debt;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

14

--------------------------------------------------------------------------------


 

(c)           aggregate net obligations of such Person under Swap Contracts;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, to the extent of the value of the property encumbered by such Lien;

 

(f)            capital leases and Synthetic Lease Obligations;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person at any time prior to the date that is six months after the Revolving
Maturity Date, valued, in the case of a redeemable preferred interest, at the
liquidation preference thereof, and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by
the Borrower and a negative number if such amount would be owed to the Borrower)
and the net obligations under Swap Contacts shall not be less than zero and
(ii) the amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Initial Maturity Date” has the meaning set forth in the definition of Revolving
Maturity Date.

 

“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.

 

“Intercompany Indebtedness” means, as of any date, Indebtedness to which the
only parties are the Borrower and/or any of its Subsidiaries as of such date and
which, if the Borrower is the borrower with respect to such Indebtedness, is
subordinated to the obligations under this Agreement and the other Loan
Documents.

 

“Interest Expense” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, the sum of all (a) interest expense for such period
determined in accordance with GAAP (but excluding, to the extent included in
Interest Expense, (i) any charges resulting from settlement of options to
repurchase remarketable bonds, (ii) remaining unamortized fees paid pursuant to
the Existing Credit Agreement and (iii) fees paid pursuant to the Credit
Agreement dated December 13, 2010 among the Borrower, the lenders party thereto
and UBS AG, Stamford Branch) and (b) interest that is capitalized in such period
in accordance with GAAP.

 

15

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan or a Negotiated Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each calendar quarter and the
Revolving Maturity Date.

 

“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months (or if agreed to by all Lenders, nine or twelve months)
thereafter, as selected by the Borrower in its Committed Loan Notice and (b) as
to the each Negotiated Rate Loan, the period commencing on the date such
Negotiated Rate Loan is disbursed and ending on the date not more than 180 days
thereafter as selected by the Borrower in its Negotiated Rate Loan Notice;
provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Revolving Maturity
Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“Joint Venture” means any Person in which the Borrower, directly or indirectly,
has an ownership interest but does not consolidate the assets or income of such
Person in preparing its consolidated financial statements.

 

16

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender, the Alternative Currency
Fronting Lender, each Alternative Currency Funding Lender and each Alternative
Currency Participating Lender, as applicable.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is the fifth day prior to
the Revolving Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

 

“Letter of Credit Sublimit” means $150,000,000.  The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Revolving Commitments.

 

17

--------------------------------------------------------------------------------


 

“Leverage Ratio” means, on the last day of any fiscal quarter, the ratio of
(a) Consolidated Total Indebtedness outstanding on such date to (b) Consolidated
Total Asset Value as of such date.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Revolving Loan, a Swing Line Loan or a Negotiated
Rate Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 and the Fee Letter.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party.

 

“Material Joint Venture” means a Joint Venture in which the Borrower has made a
net equity investment of $15,000,000 or greater.  For purposes of this
definition, the Borrower’s aggregate Investment in a Joint Venture will be
valued at book value as shown on the consolidated balance sheet of the Borrower,
as determined in accordance with GAAP.

 

“Material Non-Recourse Indebtedness” means any Indebtedness of the Borrower
and/or any Subsidiary (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) that (a) constitutes Non-Recourse Indebtedness, and (b)
individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$150,000,000.

 

“Material Recourse Indebtedness” means any Indebtedness of the Borrower and/or
any Subsidiary (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) that (a) does not constitute Non-Recourse Indebtedness, and (b)
individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.

 

“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 6.01, contributed greater than $10,000,000 of Consolidated

 

18

--------------------------------------------------------------------------------


 

EBITDA for such period or (ii) which contributed greater than $50,000,000 of
Consolidated Total Asset Value as of such date; provided that, if at any time
the aggregate amount of Consolidated EBITDA or Consolidated Total Asset Value
attributable to Subsidiaries that are not Material Subsidiaries exceeds ten
percent (10%) of Consolidated EBITDA for any such period or ten percent (10%) of
Consolidated Total Asset Value as of the end of any such fiscal quarter, the
Borrower (or, in the event the Borrower has failed to do so within ten days, the
Administrative Agent) shall designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Lien” means any Lien that encumbers a real property owned by a Person
other than Permitted Liens.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Negative Pledge” means any provision of a document, instrument or agreement
(other than this Agreement or any other Loan Document) that prohibits or
purports to prohibit the creation or assumption of any Lien in a manner that
would restrict or prohibit the granting of Liens to secure the Obligations,
provided, however, that a provision conditioning a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios shall not
constitute a Negative Pledge so long as such provision does not generally
prohibit the encumbrance of such Person’s assets or the encumbrance of specific
assets.

 

“Negotiated Rate Borrowing” means one or more Negotiated Rate Loans made to the
Borrower by one or more of the Lenders and of which the Administrative Agent is
given notice by a Negotiated Rate Loan Notice.

 

“Negotiated Rate Funding Date” shall have the meaning set forth in
Section 2.05(b).

 

“Negotiated Rate Loan” shall have the meaning set forth in Section 2.05(a).

 

“Negotiated Rate Loan Notice” means the notice, in substantially the form of
Exhibit C, pursuant to a Negotiated Rate Loan, and made pursuant to
Section 2.05, duly completed and executed and personally delivered or
transmitted by facsimile by the Borrower.

 

“Negotiated Rate Sublimit” means an amount equal to fifty percent (50%) of the
Aggregate Revolving Commitments, which shall be available for negotiated rate
advances.  The Negotiated Rate Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.

 

“Net Cash Proceeds” means, with respect to any Public Equity Issuance, the
excess of (i) the sum of the cash and cash equivalents received in connection
with such event over (ii) the underwriting discounts and commissions, and other
out-of-pocket fees and expenses, incurred by the Borrower and its Subsidiaries
in connection with such sale.

 

“Net Income” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, the net income of such Person and its Subsidiaries for such
period as determined in accordance with GAAP (excluding, without duplication,
gains and losses from dispositions of depreciable real estate investments,

 

19

--------------------------------------------------------------------------------


 

impairment charges, the early extinguishment of debt and transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP and other
non-recurring items, including, without limitation, charges resulting from
settlement of options to repurchase remarketable bonds and other similar
charges).

 

“Non-Extension Notice Date” has the means specified in Section 2.03(b)(iii).

 

“Non-Recourse Indebtedness” of a Person means any Indebtedness of such Person,
the recourse for which is limited to the asset or assets securing such
Indebtedness, other than in respect of environmental liabilities, fraud,
misrepresentation and other similar matters.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (ii) obligations of the Borrower
under any Swap Contract to which a Lender or any Affiliate of a Lender is a
party and (iii) obligations of the Borrower under any Treasury Management
Agreement with a Treasury Management Lender.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Committed Revolving Loans, Swing
Line Loans and Negotiated Rate Loans on any date, the Dollar Equivalent of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Revolving Loans, Swing
Line Loans and Negotiated Rate Loans, as the case may be, occurring on such
date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by or on behalf of the
Borrower of Unreimbursed Amounts or any refinancings thereof.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules

 

20

--------------------------------------------------------------------------------


 

on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patriot Act” has the meaning specified in Section 10.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Liens” means Liens permitted under Section 7.01(c) – (m) and (o) –
(q).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Rata Share” means (a) with respect to the EBITDA, Net Income, Interest
Expense, Total Asset Value and Unencumbered Asset Value of each Joint Venture,
the Borrower’s direct or indirect, percentage ownership interest in such Joint
Venture and (b) with respect to the Indebtedness of each Joint Venture (i) if
the Indebtedness is recourse to the Borrower or any of its Subsidiaries the
amount of such Indebtedness that is recourse to the Borrower or such Subsidiary
and (ii) if the Indebtedness is not recourse to the Borrower or any of its
Subsidiaries, the Borrower’s percentage ownership interest in such Joint
Venture.

 

“Public Equity Issuance” means any underwritten public equity offering or
Rule 144A offering; provided that the term Public Equity Issuance shall not
include (a) the issuance or sale of Equity Interests by a Subsidiary of the
Borrower to the Borrower or another Subsidiary of the Borrower or (b) any
rights, options or Equity Interests issued pursuant to employee or director
incentive, stock option or stock repurchase plans in the ordinary course.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

 

21

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Revolving Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice and (d) with respect to a
Negotiated Rate Loan, a Negotiated Rate Loan Notice.

 

“Required Lenders” means, as of any date of determination, (a) Lenders having
more than 50% of the Aggregate Revolving Commitments or (b) if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Revolving Outstandings (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations, Swing Line Loans and Alternative Currency Risk
Participations being deemed “held” by such Revolving Lender for purposes of this
definition); provided that the (i) any Revolving Commitment of, and the portion
of the Total Revolving Outstandings (including risk participations in Letters of
Credit and Swing Line Loans) held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders, and
(ii) the Alternative Currency Risk Participations of any Defaulting Lender at
such time shall deemed to be held by the Alternative Currency Fronting Lender
for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, each executive vice president and senior vice president, and
the treasurer of the Borrower.  Any document delivered hereunder that is signed
by a Responsible Officer shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

 

“Restricted Payment” means any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower’s stockholders, partners or members (or the equivalent
Person thereof); provided, that dividends to the extent in the form of Equity
Interests shall not constitute Restricted Payments.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) the
date the Alternative Currency Fronting Lender has requested payment from the
Alternative Currency Participating Lenders in Dollars, and with respect to all
other instances pursuant to Section 2.02(f) the date on which payments in
Dollars are made between the Alternative Currency Fronting Lender and
Alternative Currency Participating Lenders with respect to such Loan, and
(iv) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit
denominated in an Alternative Currency, each of the following:  (i) each date of
issuance of such Letter of Credit, (ii) each date of an amendment of such Letter
of Credit having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under such Letter of Credit and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

 

22

--------------------------------------------------------------------------------


 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations (c) purchase participations in Swing Line
Loans and (d) if such Lender is an Alternative Currency Participating Lender
with respect to any Alternative Currency, purchase Alternative Currency Risk
Participations in Loans denominated in such Alternative Currency, in an
aggregate principal amount at any one time outstanding the Dollar Equivalent of
which does not exceed the Dollar amount set forth opposite such Lender’s name in
the column entitled “Revolving Commitment” on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Committed Revolving Loan or an outstanding Negotiated Rate Loan and, as the
context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Revolving Loan” means any extension of credit by a Lender to the Borrower under
Article II.

 

“Revolving Maturity Date” means March 11, 2015 (the “Initial Maturity Date”),
subject to extension in accordance with Section 2.15.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Scheduled Principal Payment” means (a) all scheduled principal payments by the
Borrower and its Subsidiaries with respect to its Consolidated Total
Indebtedness (other than payments due at final maturity of any tranche of
Indebtedness) and (b) without duplication, the Borrower’s Pro Rata Share of all
scheduled principal payments with respect to the Indebtedness (other than
payments due at final maturity of any tranche of Indebtedness) of each Material
Joint Venture, in each case without giving effect to any reduction in such
scheduled principal payments as a result of any voluntary or mandatory
prepayment with respect thereto made in the same period in which such principal
payment was scheduled to be made.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Debt” means that portion of Consolidated Total Indebtedness that is
subject to a Lien (other than Permitted Liens).

 

“Secured Debt Ratio” means, on the last day of any fiscal quarter, the ratio of
(a) Secured Debt outstanding on such date to (b) Consolidated Total Asset Value
as of such date.

 

“Senior Managing Agents” means each of Credit Suisse AG, Cayman Islands Branch,
Credit Agricole Corporate and Investment Bank, Goldman Sachs Bank USA, Morgan
Stanley Bank, N.A. and The Royal Bank of Scotland PLC, in their capacity as
Senior Managing Agents.

 

23

--------------------------------------------------------------------------------


 

“Significant Acquisition” means the acquisition (in one or a series of related
transactions) of all or substantially all of the assets or Equity Interests of a
Person or any division, line of business or business unit of a Person for an
aggregate consideration in excess of $750,000,000.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of the Borrower in the Borrower’s consolidated
financial statements prepared in accordance with GAAP.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

24

--------------------------------------------------------------------------------


 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to ten percent (10%) of the
Aggregate Revolving Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.

 

“Syndication Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Syndication Agent.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) any
similar off-balance sheet financing product that is considered borrowed money
indebtedness for tax purposes but classified as an operating lease under GAAP.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $100,000,000.

 

“Total Asset Value” means an amount equal to (a) all assets of a Person and its
Subsidiaries as determined in accordance with GAAP plus (b) all accumulated
depreciation associated with such assets minus (c) Intangible Assets.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans, all Swing Line Loans, all L/C Obligations and all
Negotiated Rate Loans.

 

“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.

 

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

 

“Type” means, with respect to a Committed Revolving Loan, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

 

25

--------------------------------------------------------------------------------


 

“Unencumbered Asset Value” means the sum of (a) the aggregate net book value, as
determined in accordance with GAAP, of all real property of a Person that is not
subject to a Mortgage Lien plus (b) all accumulated depreciation and
amortization with respect to such real properties plus (c) unrestricted cash and
cash equivalents of such Person plus (d) the sum of (i) unencumbered mezzanine
and mortgage loan receivables (at the value reflected in the consolidated
financial statements of the Borrower, in accordance with GAAP, as of such date,
including the effect of any impairment charges), (ii) unencumbered marketable
securities (at the value reflected in the consolidated financial statements of
the Borrower, in accordance with GAAP, as of such date, including the effect of
any impairment charges), provided that the items described in this clause
(ii) and in the preceding clause (i) shall not be taken into account to the
extent that the amounts of such items exceed, in the aggregate, 20% of
Unencumbered Asset Value.  For purposes of this definition, (1) “Mortgage Lien”
shall not include any lien securing Intercompany Indebtedness and (2) for the
avoidance of doubt, the value of any asset or property subject to a Lien
permitted by Section 7.01(r) shall not be included in the calculation of
Unencumbered Asset Value.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(v).

 

“Unsecured Debt” means that portion of Consolidated Total Indebtedness that is
not Secured Debt.

 

“Unsecured Leverage Ratio” means, on the last day of any fiscal quarter, the
ratio of (a) Unsecured Debt outstanding on such date to (b) Consolidated
Unencumbered Asset Value as of such date.

 

“Wholly-Owned Subsidiary” means any wholly-owned Subsidiary of the Borrower that
is not a special purpose entity.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person

 

26

--------------------------------------------------------------------------------


 

shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried in accordance with
GAAP, excluding the effects of FASB ASC 825 on financial liabilities.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05        Exchange Rates; Currency Equivalents.  (a) The Administrative Agent
or the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for

 

27

--------------------------------------------------------------------------------


 

calculating Dollar Equivalents and/or Alternative Currency Equivalents of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies or
Dollars.  Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be its Dollar Equivalent as so determined by the
Administrative Agent or the L/C Issuer, as applicable.

 

(b)           Wherever in this Agreement in connection with a Committed
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

1.06        Additional Alternative Currencies.  (a) The Borrower may from time
to time request that Eurocurrency Rate Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Required Lenders; and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date (but not less than 11 Business Days prior)
as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof.  Each Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
L/C Issuer (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., ten Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.

 

(c)           Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
the Required Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and the Lenders
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans; and if the Administrative Agent and the L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and the Lenders and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower and the Lenders.

 

28

--------------------------------------------------------------------------------


 

1.07        Change of Currency.  (a) Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to such change
in currency.

 

1.08        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.09        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit at any given time shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all increases that are scheduled to occur at any
time thereafter (notwithstanding that such maximum stated amount is not in
effect at such time).

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Committed Revolving Loans.  Subject to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make revolving loans
(each such loan, a “Committed Revolving Loan”) to the Borrower in Dollars or
(subject to the provisions of Section 2.02(f)) in one or more Alternative
Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Revolving Lender’s Revolving Commitment; provided, however, that after
giving effect to any Committed Borrowing, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, (ii) the aggregate
Outstanding Amount of the Committed Revolving Loans of any Revolving Lender
(less, with respect

 

29

--------------------------------------------------------------------------------


 

only to the Alternative Currency Fronting Lender, the aggregate Alternative
Currency Risk Participations in all Loans denominated in Alternative
Currencies), plus, with respect only to the Alternative Currency Participating
Lenders, the Outstanding Amount of such Lender’s Alternative Currency Risk
Participations in Loans denominated in Alternative Currencies and advanced by
the Alternative Currency Fronting Lender, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Lender’s Revolving Commitment
and (iii) the aggregate Outstanding Amount of all Committed Revolving Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit.  Within the limits of each Revolving Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.06, and reborrow under this
Section 2.01.  Committed Revolving Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

 

2.02        Borrowings, Conversions and Continuations of Committed Revolving
Loans.

 

(a)           Each Committed Borrowing, each conversion of Committed Revolving
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 12:00 Noon (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Revolving
Loans, (ii) four Business Days (or five Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Committed Revolving Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof.  Except as provided in Sections 2.03(b) and 2.04(c),
each Borrowing of or conversion to Base Rate Committed Revolving Loans shall be
in a principal amount the Dollar Equivalent of which is $1,000,000 or a whole
multiple of $100,000 in excess thereof.

 

Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Committed Borrowing, a conversion of
Committed Revolving Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Revolving Loans to be borrowed, converted or
continued, (iv) the Type and Class of Committed Revolving Loans to be borrowed
or to which existing Committed Revolving Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and
(vi) the currency of the Committed Revolving Loans to be borrowed.  If the
Borrower fails to specify a Type of Committed Revolving Loan in a Committed Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Committed Revolving Loans shall be made as,
or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Committed Revolving Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  No Committed Revolving Loan may be
converted into or continued as a Committed Revolving

 

30

--------------------------------------------------------------------------------


 

Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Committed Revolving Loan and reborrowed in the other
currency.

 

(b)           Following receipt of a Committed Loan Notice requesting a
Committed Borrowing denominated in Dollars or in an Alternative Currency with
respect to which the Administrative Agent has not received notice that any
Revolving Lender is an Alternative Currency Participating Lender, the
Administrative Agent shall promptly notify each applicable Revolving Lender of
the amount (and currency) of its Applicable Percentage of the applicable
Committed Revolving Loans.  Following receipt of a Committed Loan Notice
requesting a Committed Borrowing denominated in an Alternative Currency with
respect to which the Administrative Agent and the Borrower have received notice
that one or more Revolving Lenders is an Alternative Currency Participating
Lender, the Administrative Agent shall on the next following Business Day notify
(i) each Alternative Currency Funding Lender of both the Dollar Equivalent and
the Alternative Currency Equivalent of its Alternative Currency Funding
Applicable Percentage, (ii) the Alternative Currency Fronting Lender of both the
Dollar Equivalent and the Alternative Currency Equivalent of the aggregate
Alternative Currency Risk Participations in such Committed Borrowing, (iii) each
Alternative Currency Participating Lender of both the Dollar Equivalent and the
Alternative Currency Equivalent of its Alternative Currency Risk Participation
in such Committed Borrowing, and (iv) all Revolving Lenders and the Borrower of
the aggregate Alternative Currency Equivalent and the Dollar Equivalent of such
Committed Borrowing and the applicable Spot Rate used by the Administrative
Agent to determine such Dollar Equivalent and Alternative Currency Equivalent. 
If no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Revolving Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Committed
Revolving Loans denominated in a currency other than Dollars, in each case as
described in the preceding subsection.

 

In the case of a Committed Borrowing in Dollars or in an Alternative Currency
with respect to which the Administrative Agent has not received notice that any
Revolving Lender is an Alternative Currency Participating Lender, each
applicable Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in Same Day Funds for the applicable currency at the
Administrative Agent’s Office not later than 1:00 p.m., in the case of any
Committed Revolving Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Committed Revolving Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice.  In the case of
a Committed Borrowing in an Alternative Currency with respect to which the
Administrative Agent has received notice that any Revolving Lender is an
Alternative Currency Participating Lender, each Alternative Currency Funding
Lender shall make the amount of its Alternative Currency Funding Applicable
Percentage of such Revolving Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office not later than the Applicable
Time, on the Business Day specified in the applicable Committed Loan Notice.  In
any event, a Revolving Lender may cause an Affiliate to fund or make the amount
of its Loan available in accordance with the foregoing provisions.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the Borrower as provided
above.

 

31

--------------------------------------------------------------------------------


 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of an
Event of Default, no Loans may be requested as, converted to or continued as
Eurocurrency Rate Loans (whether in Dollars or any Alternative Currency) without
the consent of the Required Lenders, and the Required Lenders may require that
any or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Revolving Loans from one Type to the
other, and all continuations of Committed Revolving Loans as the same Type,
there shall not be more than ten Interest Periods in effect with respect to all
Committed Revolving Loans.

 

(f)                                    Alternative Currency Funding and
Participation.

 

(i)                                     Subject to all the terms and conditions
set forth in this Agreement, including the provisions of Section 2.01, and
without limitation of the provisions of Section 2.02, with respect to any
Revolving Loans denominated in an Alternative Currency with respect to which one
or more Revolving Lenders has given notice to the Administrative Agent that it
is an Alternative Currency Participating Lender, (A) each Revolving Lender
agrees from time to time on any Business Day during the Availability Period to
fund its Applicable Percentage of Revolving Loans denominated in an Alternative
Currency with respect to which it is an Alternative Currency Funding Lender; and
(B) each Revolving Lender severally agrees to acquire an Alternative Currency
Risk Participation in Revolving Loans denominated in an Alternative Currency
with respect to which it is an Alternative Currency Participating Lender.

 

(ii)                                  Each Revolving Loan denominated in an
Alternative Currency shall be funded upon the request of the Borrower in
accordance with Section 2.02(b).  Immediately upon the funding by the
Alternative Currency Fronting Lender of its Alternative Currency Funding
Applicable Percentage of any Revolving Loan denominated in an Alternative
Currency with respect to which one or more Revolving Lenders is an Alternative
Currency Participating Lender, each Alternative Currency Participating Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
(and the Administrative Agent may apply any Cash Collateral that is available
with respect to such purchase by any Alternative Currency Participating Lender)
from such Alternative Currency Fronting Lender an Alternative Currency Risk
Participation in such Loan in an amount such that, after such purchase, each
Revolving Lender (including the Alternative Currency Funding Lenders, the
Alternative Currency Fronting Lender and the Alternative Currency Participating
Lenders) will have an Alternative Currency Loan Credit Exposure with respect to
such Revolving Loan equal in amount to its Applicable Percentage of such
Revolving Loan.

 

(iii)                               Upon the occurrence and during the
continuance of an Event of Default, the Alternative Currency Fronting Lender
may, by written notice to the Administrative Agent delivered not later than
11:00 a.m., on the second Business Day preceding the proposed date of

 

32

--------------------------------------------------------------------------------


 

funding and payment by Alternative Currency Participating Lenders of their
Alternative Currency Risk Participations purchased in such Revolving Loans as
shall be specified in such notice (the “Alternative Currency Participation
Payment Date”), request each Alternative Currency Participating Lender to fund
the Dollar Equivalent of its Alternative Currency Risk Participation purchased
with respect to such Revolving Loans to the Administrative Agent on the
Alternative Currency Participation Payment Date in Dollars.  Following receipt
of such notice, the Administrative Agent shall promptly notify each Alternative
Currency Participating Lender of the Dollar Equivalent of its Alternative
Currency Risk Participation purchased with respect to each such Revolving Loan
(determined at the Spot Rate on the date of advance of such Revolving Loan) and
the applicable Alternative Currency Participation Payment Date.  Any notice
given by the Alternative Currency Fronting Lender or the Administrative Agent
pursuant to this subsection may be given by telephone if immediately confirmed
in writing; provided that the absence of such an immediate confirmation shall
not affect the conclusiveness or binding effect of such notice.

 

(iv)                              On the applicable Alternative Currency
Participation Payment Date, each Alternative Currency Participating Lender in
the Revolving Loans specified for funding pursuant to this Section 2.02(f) shall
deliver the amount of such Alternative Currency Participating Lender’s
Alternative Currency Risk Participation with respect to such specific Revolving
Loans in Dollars and in Same Day Funds to the Administrative Agent; provided,
however, that no Alternative Currency Participating Lender shall be
(i) responsible for any default by any other Alternative Currency Participating
Lender in such other Alternative Currency Participating Lender’s obligation to
pay such amount and/or (ii) required to fund an amount under this
Section 2.02(f) that would exceed the amount of such Revolving Lender’s
Revolving Commitment.  Upon receipt of any such amounts from the Alternative
Currency Participating Lenders, the Administrative Agent shall distribute such
Dollar amounts in Same Day Funds to the Alternative Currency Fronting Lender.

 

(v)                                 In the event that any Alternative Currency
Participating Lender fails to make available to the Administrative Agent the
amount of its Alternative Currency Risk Participation as provided herein, the
Administrative Agent shall be entitled to recover such amount on behalf of the
Alternative Currency Fronting Lender on demand from such Alternative Currency
Participating Lender together with interest at the Overnight Rate for three
(3) Business Days and thereafter at a rate per annum equal to the Default Rate. 
A certificate of the Administrative Agent submitted to any Alternative Currency
Participating Lender with respect to amounts owing hereunder shall be conclusive
in the absence of demonstrable error.

 

(vi)                              In the event that the Alternative Currency
Fronting Lender receives a payment in respect of any Revolving Loan, whether
directly from the Borrower or otherwise, in which Alternative Currency
Participating Lenders have fully funded in Dollars their purchase of Alternative
Currency Risk Participations, the Alternative Currency Fronting Lender shall
promptly distribute to the Administrative Agent, for its distribution to each
such Alternative Currency Participating Lender, the Dollar Equivalent of such
Alternative Currency Participating Lender’s Alternative Currency Participant’s
Share of such payment in Dollars and in Same Day Funds.  If any payment received
by the Alternative Currency Fronting Lender with respect to any Revolving Loan
in an Alternative Currency made by it shall be required to be returned by the
Alternative Currency Fronting Lender after such time as the Alternative Currency
Fronting Lender has distributed such payment to the Administrative Agent
pursuant to the immediately preceding sentence, each Alternative Currency
Participating Lender that has received a portion of such payment shall pay to
the Alternative Currency Fronting Lender an amount equal to its Alternative
Currency Participant’s Share in Dollars of the amount to be returned; provided,

 

33

--------------------------------------------------------------------------------


 

however, that no Alternative Currency Participating Lender shall be responsible
for any default by any other Alternative Currency Participating Lender in that
other Alternative Currency Participating Lender’s obligation to pay such amount.

 

(vii)                           Anything contained herein to the contrary
notwithstanding, each Alternative Currency Participating Lender’s obligation to
acquire and pay for its purchase of Alternative Currency Risk Participations as
set forth herein shall be absolute, irrevocable and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Alternative Currency
Participating Lender may have against the Alternative Currency Fronting Lender,
the Administrative Agent, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower or any of its
Subsidiaries; (iv) any breach of this Agreement or any other Loan Document by
the Borrower or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

(viii)                        In no event shall (i) the Alternative Currency
Risk Participation of any Alternative Currency Participating Lender in any
Revolving Loans denominated in an Alternative Currency pursuant to this
Section 2.02(f) be construed as a loan or other extension of credit by such
Alternative Currency Participating Lender to the Borrower, any Revolving Lender
or the Administrative Agent or (ii) this Agreement be construed to require any
Revolving Lender that is an Alternative Currency Participating Lender with
respect to a specific Alternative Currency to make any Revolving Loans in such
Alternative Currency under this Agreement or under the other Loan Documents,
subject to the obligation of each Alternative Currency Participating Lender to
give notice to the Administrative Agent and the Borrower at any time such
Revolving Lender acquires the ability to make Revolving Loans in such
Alternative Currency.

 

(ix)                                The Administrative Agent shall change a
Revolving Lender’s designation from Alternative Currency Participating Lender to
Alternative Currency Funding Lender with respect to an Alternative Currency for
which such Lender previously has been designated an Alternative Currency
Participating Lender, upon receipt of a written notice to the Administrative
Agent and the Borrower from such Alternative Currency Participating Lender
requesting that its designation be so changed.  Each Alternative Currency
Participating Lender agrees to give such notice to the Administrative Agent and
the Borrower promptly upon its acquiring the ability to make Revolving Loans in
such Alternative Currency.  Schedule 2.02 hereto lists each Alternative Currency
Participating Lender as of the Closing Date in respect of each Alternative
Currency.

 

2.03                        Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Borrower or its Subsidiaries,
and to amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the

 

34

--------------------------------------------------------------------------------


 

Outstanding Amount of the Committed Revolving Loans of any Revolving Lender
(less, with respect only to the Alternative Currency Fronting Lender, the
aggregate Alternative Currency Risk Participations in all Revolving Loans
denominated in Alternative Currencies), plus, with respect only to the
Alternative Currency Participating Lenders, such Lender’s Alternative Currency
Risk Participations in Revolving Loans denominated in Alternative Currencies
advanced by the Alternative Currency Fronting Lender for such Lender, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  The Existing Letters of Credit shall be deemed
to have been issued hereunder, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                          subject to Section 2.03(b)(iii), the expiry date of
such requested Letter of Credit would occur more than twelve months after the
date of issuance, unless the Required Lenders have approved such expiry date; or

 

(B)                            the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders have approved such expiry date; provided, that a Letter of
Credit may expire up to one year beyond the Letter of Credit Expiration Date so
long as the Borrower Cash Collateralizes 105% of the face amount of such Letter
of Credit no later than 30 days prior to the Letter of Credit Expiration Date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                          any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it (for which the L/C
Issuer is not otherwise compensated hereunder);

 

(B)                            the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

35

--------------------------------------------------------------------------------


 

(C)                            except as otherwise agreed by the Administrative
Agent and the L/C Issuer, such Letter of Credit is in an initial stated amount
less than $500,000;

 

(D)                           except as otherwise agreed by the Administrative
Agent and the L/C Issuer, such Letter of Credit is to be denominated in a
currency other than Dollars or an Alternative Currency;

 

(E)                             the L/C Issuer does not as of the issuance date
of such requested Letter of Credit issue Letters of Credit in the requested
currency;

 

(F)                             such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
or

 

(G)                            any Revolving Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into arrangements, including
the delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to such Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has Fronting Exposure, as it
may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible
Officer.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application

 

36

--------------------------------------------------------------------------------


 

shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof, (C) the expiry date
thereof, (D) the name and address of the beneficiary thereof, (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of Credit
and (H) such other matters as the L/C Issuer may reasonably require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof Unless the L/C
Issuer has received written notice from any Revolving Lender, the Administrative
Agent or the Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Percentage of the Aggregate Revolving Commitments times the
amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve (12) month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve (12) month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date (except as set
forth in Section 2.03(a)(ii)(B)); provided, however, that the L/C Issuer shall
not permit any such extension if (A) the L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Revolving
Lender or the Borrower that one or more of the applicable conditions

 

37

--------------------------------------------------------------------------------


 

specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(iv)                              Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall promptly notify the Borrower and the Administrative Agent thereof. 
In the case of a Letter of Credit denominated in an Alternative Currency, the
Borrower shall reimburse the L/C Issuer in such Alternative Currency, unless
(A) the L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
L/C Issuer promptly following receipt of the notice of drawing that the Borrower
will reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency.  If the Borrower
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Committed Revolving
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Committed Revolving Loans, but subject to
the amount of the unutilized portion of the Aggregate Revolving Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(b)(v) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(vi)                              Each Lender shall upon any notice pursuant to
Section 2.03(b)(v) make funds available to the Administrative Agent (and the
Administrative Agent may apply Cash Collateral that has been provided for such
purpose) for the account of the L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Dollar Equivalent of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(b)(vii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Revolving Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars and such funds shall be applied to reimburse the L/C Issuer
for the applicable draw under the Letter of Credit.

 

38

--------------------------------------------------------------------------------


 

(vii)                           With respect to any Unreimbursed Amount that is
not fully refinanced by a Committed Borrowing of Base Rate Committed Revolving
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(b)(vi) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(viii)                        Until each Lender funds its Committed Revolving
Loan or L/C Advance pursuant to this Section 2.03(b) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

 

(viiix)                   Each Lender’s obligation to make Committed Revolving
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(b), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Revolving Loans pursuant to this Section 2.03(b) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(ix)                                If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(b) by the time specified in Section 2.03(b)(vi), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid (excluding such interest and fees) shall constitute such Lender’s Committed
Revolving Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (x) shall be conclusive absent
manifest error.

 

(c)                                  Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(b), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by

 

39

--------------------------------------------------------------------------------


 

the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(b)(v) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  The
obligations of the Lenders under this clause (c)(ii) shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

(d)                                 Obligations Absolute.  The obligation of the
Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Borrower or any Subsidiary or in the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

 

40

--------------------------------------------------------------------------------


 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(e)                                  Role of L/C Issuer.  Each Revolving Lender
and the Borrower agree that, in paying any drawing under a Letter of Credit, the
L/C Issuer shall not have any responsibility to obtain any document (other than
any sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Revolving Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Lenders or the Required Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(d); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit or the L/C Issuer’s payment under any
Letter of Credit without presentation to it of a draft, certificates and/or
other documents that substantially comply with the terms and conditions of the
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(f)                                    Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.

 

(g)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Revolving Lender in
accordance with its Applicable Percentage in Dollars a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to Section 2.03(a)(iii) shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments, if any, in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.18(a)(iv), with the balance of
such fee, if any, retained by the Borrower, if it has provided Cash Collateral
in respect of

 

41

--------------------------------------------------------------------------------


 

such Defaulting Lender’s Fronting Exposure, or if the Borrower has not provided
Cash Collateral in respect of such Fronting Exposure, payable to the L/C Issuer
for its own account.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09.  Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each calendar quarter, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(h)                                 Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuer.  The Borrower shall pay directly to the L/C
Issuer for its own account, in Dollars, a fronting fee per annum with respect to
each Letter of Credit, equal to the greater of (i) the rate per annum of 12.5
basis points of the face amount of the Letter of Credit, in each case computed
on the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit and (ii) $1,500 per annum.  The amount of such fronting fees
shall be determined on a quarterly basis in arrears, and due and payable on the
first Business Day after the end of each calendar quarter, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  In addition, the Borrower shall pay directly to the L/C Issuer
for its own account, in Dollars, the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the L/C
Issuer relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

 

(i)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(j)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(k)                                  Outstanding Letters of Credit.  The L/C
Issuer shall deliver to the Administrative Agent, for distribution to the
Revolving Lenders, an accounting of all Letters of Credit outstanding as of the
end of each fiscal quarter of the Borrower.

 

2.04                        Swing Line Loans.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) in Dollars to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Revolving Loans and
L/C Obligations of the Revolving Lender acting as Swing Line Lender, may exceed
the amount of

 

42

--------------------------------------------------------------------------------


 

such Revolving Lender’s Revolving Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Committed Revolving Loans of any Revolving Lender (less, with
respect only to the Alternative Currency Fronting Lender, the aggregate
Alternative Currency Risk Participations in all Revolving Loans denominated in
Alternative Currencies), plus, with respect only to the Alternative Currency
Participating Lenders, such Lender’s Alternative Currency Risk Participations in
Revolving Loans denominated in Alternative Currencies advanced by the
Alternative Currency Fronting Lender for such Lender, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Lender’s Revolving
Commitment, (iii) the Outstanding Amount of the Swing Line Loans shall not
exceed the Swing Line Sublimit and (iv) the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.06, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in Same Day Funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Base Rate Committed Revolving Loan in
an amount equal to such Revolving Lender’s Applicable Percentage of the amount
of Swing Line Loans then outstanding.  Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Committed Revolving Loans, but subject to the unutilized

 

43

--------------------------------------------------------------------------------


 

portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Revolving Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan for the account of any Revolving Lender) for the account of the Swing
Line Lender at the Administrative Agent’s Office for Dollar-denominated payments
not later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Revolving
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Base Rate Committed Revolving Loan in accordance
with Section 2.04(c)(i), the request for Base Rate Committed Revolving Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Lenders fund its
risk participation in the relevant Swing Line Loan and each Revolving Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)                               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. 
If such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Lender’s Committed Revolving Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)                              Each Revolving Lender’s obligation to make
Committed Revolving Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the Swing Line Lender, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Committed Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

 

44

--------------------------------------------------------------------------------


 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Lender its Applicable Percentage
thereof in the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Lender shall pay to the Swing
Line Lender its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate. 
The Administrative Agent will make such demand upon the request of the Swing
Line Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Lender funds its Base
Rate Committed Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Negotiated Rate Loans.

 

(a)                                  Negotiated Rate Loans.  Subject to the
terms and conditions set forth herein, each Revolving Lender, severally and for
itself alone, may (but is not obligated to) make one or more loans (each such
loan, a “Negotiated Rate Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Negotiated Rate Sublimit,
notwithstanding the fact that such Negotiated Rate Loans, when aggregated with
the Applicable Percentage of the Outstanding Amount of Committed Revolving Loans
and L/C Obligations of such Lender may exceed the amount of such Lender’s
Revolving Commitment; provided, that Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments; and, provided further, that
Negotiated Rate Loans shall be available to the Borrower for periods of one day
to 180 days, so long as both the corporate rating of the Borrower by S&P is BBB-
or better and the senior implied rating of the Borrower by Moody’s is Baa3 or
better.  It is understood that should a Lender make a Negotiated Rate Loan it
shall not relieve such Lender from its obligation to make its pro rata share of
any future Committed Revolving Loan even if after making such Committed
Revolving Loan the Outstanding Amount of Committed Revolving Loans and L/C
Obligations of such Lender, together with the Outstanding Amount of its
Negotiated Rate Loans, exceeds the amount such Lender’s Revolving Commitment.

 

(b)                                 Procedure for Negotiated Rate Loans.  The
Borrower may, from time to time, approach one or more of the Lenders to
determine whether such Lender or Lenders will make one or more Negotiated Rate
Loans.  The Borrower and any Lender or Lenders shall, if each of them in their
sole discretion elects to do so, agree to enter into one or more Negotiated Rate
Loans as part of such proposed Negotiated Rate Borrowing on mutually agreed-upon
terms, including the Interest Period with respect thereto, and notify the
Administrative Agent by delivering a written Negotiated Rate Loan Notice from

 

45

--------------------------------------------------------------------------------


 

the Borrower and the Lender or Lenders proposing to make Negotiated Rate Loans
before 12:00 Noon on the date of the funding of such Negotiated Rate Loan, which
shall be a Business Day (the “Negotiated Rate Funding Date”).  Such Negotiated
Rate Loan Notice shall specify the amount of each Negotiated Rate Loan that such
Lender or Lenders will make as part of such proposed Negotiated Rate Borrowing,
the Negotiated Rate Funding Date, the date or dates of maturity thereof, which
date or dates may not occur after the Revolving Maturity Date, the rate or rates
of interest applicable thereto and all other terms thereof.  Each Negotiated
Rate Loan shall be made pursuant to a Negotiated Rate Loan Notice.  In lieu of
delivering the written Negotiated Rate Loan Notice described above, the Borrower
may give the Administrative Agent telephonic notice of any Negotiated Rate
Borrowing by the time required under this clause (a), provided that such
telephonic notice shall be confirmed by delivery of a written Negotiated Rate
Loan Notice to the Administrative Agent by no later than 2:00 p.m., on the date
of such telephonic notice.

 

(c)                                  Funding of Negotiated Rate Loans.  No later
than 2:00 p.m. on the Negotiated Rate Funding Date, each applicable Lender will
make available to the Administrative Agent in dollars and immediately available
funds at the office of the Administrative Agent at its address set forth on the
signature pages hereof the Negotiated Rate Loan, if any, to be made by such
Lender as part of the Negotiated Rate Borrowing to be made on such date in the
manner provided above.  Upon receipt by the Administrative Agent of all such
funds, the Administrative Agent shall disburse to the Borrower on such date such
Negotiated Rate Loan in like funds at the Borrower’s account specified in the
relevant Negotiated Rate Loan Notice.  The Administrative Agent may, but shall
not be required to, advance on behalf of any Lender such Lender’s Negotiated
Rate Loan on the date a Negotiated Rate Loan is made unless such Lender shall
have notified the Administrative Agent prior to such date that it does not
intend to make available such Negotiated Rate Loan on such date.  If the
Administrative Agent makes such advance, the Administrative Agent shall be
entitled to recover such amount on demand from the Lender on whose behalf such
advance was made, and if such Lender does not pay the Administrative Agent the
amount of such advance on demand, the Borrower shall promptly repay such amount
to the Administrative Agent.  Until such amount is repaid to the Administrative
Agent by such Lender or the Borrower, such advance shall be deemed for all
purposes to be a Negotiated Rate Loan made by the Administrative Agent.  In such
event, if a Lender has not in fact made its share of the applicable Negotiated
Rate Loan available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

2.06                        Prepayments.

 

(a)                                  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time, voluntarily prepay
Committed Revolving Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five
Business Days, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated

 

46

--------------------------------------------------------------------------------


 

in Alternative Currencies and (C) on the date of prepayment of Base Rate
Committed Revolving Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof, (iii) any prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies shall be in a minimum principal
amount the Dollar Equivalent of which is $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iv) any prepayment of Base Rate Committed
Revolving Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Revolving Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment (including, in the event such
prepayment is of a Revolving Loan denominated in an Alternative Currency, each
Alternative Currency Funding Lender’s Alternative Currency Funding Applicable
Percentage of such payment).  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided,
however, that a notice of voluntary prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness, in which case such notice
of prepayment may be revoked by the Borrower if such condition is not
satisfied.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each prepayment made pursuant to this clause
(a) shall be made ratably among the Revolving Lenders in accordance with their
respective Applicable Percentages of the Committed Revolving Loans.

 

(b)                                 The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000, or, if less, the entire principal amount thereof then outstanding. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, however, that a notice of voluntary prepayment may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness, in which case such notice of prepayment may be revoked by the
Borrower if such condition is not satisfied.

 

(c)                                  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Negotiated Rate Loans in whole or in part without premium or penalty (unless the
Borrower and the applicable Lender have otherwise agreed, in which case such
Loan may be prepaid in accordance with such agreement); provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m. on
the requested date of prepayment of such Negotiated Rate Loans; (ii) the Lender
or Lenders making the Negotiated Rate Loan have consented to such prepayment;
and (iii) unless agreed to by the applicable Lender and the Administrative Agent
(such consent not to be unreasonably withheld), any prepayment of Negotiated
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment.  The Administrative Agent will promptly notify each applicable
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, however, that a notice of voluntary prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities or the

 

47

--------------------------------------------------------------------------------


 

receipt of the proceeds from the issuance of other Indebtedness, in which case
such notice of prepayment may be revoked by the Borrower if such condition is
not satisfied.  Any prepayment of a Negotiated Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
as may be agreed to by the Borrower and the Lender or Lenders making such
Negotiated Rate Loan.

 

(d)                                 If the Administrative Agent notifies the
Borrower at any time that (i) the Total Revolving Outstandings at such time
exceed an amount equal to 105% of the Aggregate Revolving Commitments then in
effect, (ii) the L/C Obligations at such time exceed the Letter of Credit
Sublimit then in effect, (iii) the Swing Line Loans outstanding at such time
exceed the Swing Line Sublimit then in effect; (iv) the Negotiated Rate Loans
outstanding at such time exceed the Negotiated Rate Sublimit then in effect, or
(v) the Outstanding Amount of all Loans denominated in Alternative Currencies at
such time exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, the Borrower shall immediately prepay the applicable Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that, subject to the provisions of
Section 2.17(a)(iv), the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.06(d)(i) unless after the
prepayment in full of the Committed Revolving Loans, the Swing Line Loans and
the Negotiated Rate Loans, the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect.

 

2.07                        Termination or Reduction of Revolving Commitments.

 

(a)                                  Unless previously terminated, the Revolving
Commitments will terminate on the Revolving Maturity Date.

 

(b)                                 The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 12:00 Noon five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, (A) the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
(B) the Outstanding Amount of Letters of Credit would exceed the Letter of
Credit Sublimit, (C) the Outstanding Amount of Swing Line Loans would exceed the
Swing Line Sublimit, (D) the Outstanding Amount of Negotiated Rate Loans would
exceed the Negotiated Rate Sublimit or (E) the Outstanding Amount of all Loans
denominated in Alternative Currencies exceeds an amount equal to 105% of the
Alternative Currency Sublimit.  Each notice of termination shall specify such
election to terminate and the effective date thereof.  The Administrative Agent
will promptly notify the Revolving Lenders of any such notice of termination or
reduction of the Aggregate Revolving Commitments.  The amount of any such
Aggregate Revolving Commitment reduction shall not be applied to the Alternative
Currency Sublimit or the Letter of Credit Sublimit unless otherwise specified by
the Borrower.  Any reduction of the Aggregate Revolving Commitments shall be
applied to the Revolving Commitment of each Revolving Lender according to its
Applicable Percentage.  All fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.  A notice delivered by the Borrower pursuant
to this Section 2.07 may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of proceeds from the
issuance of other Indebtedness, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

48

--------------------------------------------------------------------------------


 

2.08                        Repayment.

 

(a)                                  The Borrower shall repay to the Revolving
Lenders on the Revolving Maturity Date, unless accelerated sooner pursuant to
Section 8.02, the entire outstanding principal balance of all Committed
Revolving Loans, Swing Line Loans, Negotiated Rate Loans and all L/C
Obligations, together with accrued but unpaid interest, fees and all other sums
with respect thereto.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date five Business Days after such Loan
is made and (ii) the Revolving Maturity Date.

 

2.09                        Interest.

 

(a)                                  Applicable Interest.  Subject to the
provisions of subsection (b) below, (i) each Eurocurrency Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period
applicable thereto at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Committed Revolving Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate and (iv) each
Negotiated Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the amount agreed
to between the Borrower and the Lender as set forth in the Negotiated Rate Loan
Notice.

 

(b)                                 Default Interest.

 

(i)                                     If any amount of principal of any Loan
is not paid when due, whether at stated maturity, by acceleration or otherwise,
then upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest Payment Date.  Interest on each
Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

49

--------------------------------------------------------------------------------


 

(d)                                 Interest Act (Canada).  For the purposes of
the Interest Act (Canada), (i) whenever a rate of interest or fee rate hereunder
is calculated on the basis of a year (the “deemed year”) that contains fewer
days than the actual number of days in the calendar year of calculation, such
rate of interest or fee rate shall be expressed as a yearly rate by multiplying
such rate of interest or fee rate by the actual number of days in the calendar
year of calculation and dividing it by the number of days in the deemed year,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation hereunder and (iii) the rates of interest stipulated herein
are intended to be nominal rates and not effective rates or yields.

 

(e)                                  Alternative Currency Fronting Lender. 
Interest on any Revolving Loan in an Alternative Currency advanced by the
Alternative Currency Fronting Lender shall be for the benefit of the Alternative
Currency Fronting Lender, and not any Alternative Currency Participating Lender,
until the applicable Alternative Currency Participating Lender has funded its
participation therein to the Alternative Currency Fronting Lender.

 

2.10                        Fees.

 

In addition to certain fees described in subsections (g) and (h) of
Section 2.03:

 

(a)                                  Facility Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Revolving Lender in accordance
with its Applicable Percentage, a facility fee in Dollars equal to the Facility
Fee Rate times the actual daily amount of the Aggregate Revolving Commitments
(or, if the Aggregate Revolving Commitments have terminated, on the Outstanding
Amount of all Committed Revolving Loans, Swing Line Loans, Negotiated Rate Loans
and L/C Obligations), regardless of usage, subject to adjustment as provided in
Section 2.18.  The facility fee shall accrue at all times during the
Availability Period (and thereafter so long as any Committed Revolving Loans,
Swing Line Loans, Negotiated Rate Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears (calculated on a
360-day basis) on the last Business Day of each calendar quarter, commencing
with the first such date to occur after the Closing Date, and on the Revolving
Maturity Date (and, if applicable, thereafter on demand).  The facility fee
shall be calculated quarterly in arrears, and if there is any change in the
Facility Fee Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Facility Fee Rate separately for each period during such
quarter that such Facility Fee Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arrangers
and the Administrative Agent for their own respective accounts, in Dollars, fees
in the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever,
absent manifest error.

 

(ii)                                  The Borrower shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever, absent manifest
error.

 

(c)                                  Alternative Currency Fronting Fee.  The
Borrower shall pay directly to the Alternative Currency Fronting Lender, for its
own account, in Dollars, a fronting fee with respect to the portion of each
Committed Borrowing in an Alternative Currency advanced by such

 

50

--------------------------------------------------------------------------------


 

Alternative Currency Fronting Lender for an Alternative Currency Participating
Lender (but excluding the portion of such advance constituting the Alternative
Currency Fronting Lender’s Applicable Percentage of such Committed Borrowing as
an Alternative Currency Funding Lender), equal to 0.125% times such portion of
such Committed Borrowing, computed on the Dollar Equivalent of such Committed
Borrowing, such fee to be payable on the date of such Committed Borrowing.

 

2.11                        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Revolving Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.12                        Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.13                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative

 

51

--------------------------------------------------------------------------------


 

Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein.  Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal of and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein.  Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, the Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
the Borrower shall make such payment in Dollars in an amount equal to the Dollar
Equivalent of the Alternative Currency payment amount.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein, including without limitation the
Alternative Currency Fronting Lender’s Alternative Currency Funding Applicable
Percentage of any payment made with respect to any Revolving Loan as to which
any Alternative Currency Participating Lender has not funded its Alternative
Currency Risk Participation) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, such due date shall be extended to the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to the Loans constituting such Borrowing.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  In the event the Borrower pays such amount to the Administrative Agent,
then such amount shall reduce the principal amount of such Borrowing.  If such
Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Revolving Loan included in such Committed Borrowing.  Any payment by

 

52

--------------------------------------------------------------------------------


 

the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)                                  Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Revolving Loans
(including Revolving Loans denominated in Alternative Currencies in the event
they are Alternative Currency Funding Lenders), to fund participations in
Letters of Credit and Swing Line Loans, to make payments pursuant to
Section 10.04(c) and to fund Alternative Currency Risk Participations (if they
are Alternative Currency Participating Lenders) are several and not joint.  The
failure of any Lender to make any Committed Revolving Loan (including Revolving
Loans denominated in an Alternative Currency in the event it is an Alternative
Currency Funding Lender), to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Revolving Loan (including Revolving Loans denominated in an
Alternative Currency in the event it is an Alternative Currency Funding Lender),
to purchase its participation or to make its payment under Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.14                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Revolving Loans made by it, the participations in L/C Obligations
or in Swing Line Loans or the Alternative Currency Risk Participations held by
it (but not including any amounts applied by the Alternative Currency Fronting
Lender to Revolving Loans in respect of Alternative Currency Risk Participations
that have not yet been funded in accordance with the terms of this Agreement)
resulting in such Lender’s receiving payment of a

 

53

--------------------------------------------------------------------------------


 

proportion of the aggregate amount of such Committed Revolving Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Committed Revolving Loans and
subparticipations in L/C Obligations, Swing Line Loans and Alternative Currency
Risk Participations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Revolving Loans or such other
amounts owing them, as applicable, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.17 or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Revolving Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.15                        Extension of Revolving Maturity Date.

 

(a)                                  Requests for Extension.  The Borrower may,
by notice to the Administrative Agent (who shall promptly notify the Lenders)
not earlier than 90 days and not later than 60 days prior to the Initial
Maturity Date, elect that the Lenders extend the Revolving Maturity Date for an
additional year from the Initial Maturity Date.

 

(b)                                 Confirmation by Administrative Agent.  The
Administrative Agent shall confirm receipt of the Borrower’s notice delivered
pursuant to Section 2.15(a) no later than the date that is 40 days prior to the
Initial Maturity Date (or, if such date is not a Business Day, on the next
preceding Business Day).

 

(c)                                  Extension of Revolving Maturity Date.  If
(and only if) the conditions precedent set forth in Section 2.15(d) have been
met, then, effective as of the Initial Maturity Date, the Revolving Maturity
Date shall be extended to the date falling one year after the Initial Maturity
Date (except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day).

 

(d)                                 Conditions to Effectiveness of Extensions. 
As a condition precedent to such extension, (i) the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower dated as of the Initial
Maturity Date signed by a Responsible Officer (x) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (y) certifying that (1) the representations and warranties contained in
Article V and in the other Loan Documents are true and correct in all material
respects on and as of the Initial Maturity Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material

 

54

--------------------------------------------------------------------------------


 

respects as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01 and (2) as of the Initial Maturity Date, and immediately after
giving effect to such extension, no Default exists and (ii) the Borrower shall
pay to the Lenders on the Initial Maturity Date a fee (to be shared among the
Lenders based upon their Applicable Percentages of the Aggregate Revolving
Commitments) equal to the product of (x) 0.30% multiplied by (y) the then
Aggregate Revolving Commitments..

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.02(b), 2.14 or 10.01 to the contrary.

 

2.16                        Increase in Revolving Commitments.

 

(a)                                  Request for Increase.  From time to time,
the Borrower shall have the right to increase the Aggregate Revolving
Commitments; provided that (i) no Default has occurred and is continuing,
(ii) each increase must be in a minimum amount of $10,000,000 and in integral
multiples of $5,000,000 in excess thereof (or such other amounts as are agreed
to by the Borrower and the Administrative Agent), and (iii) the Aggregate
Revolving Commitments cannot be increased to an amount in excess of
$2,000,000,000 less the amount of any prior permanent reductions in the
Commitments under Section 2.07(b).  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Revolving Lender is requested to respond (which shall
in no event be less than ten Business Days from the date of delivery of such
notice to the Revolving Lenders).

 

(b)                                 Lender Elections to Increase.  Each
Revolving Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Revolving Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase.  Any Revolving Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Commitment.  Any such increase shall be syndicated on a best efforts
basis and no Lender shall be required to increase its Revolving Commitment to
facilitate such increase.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Revolving Lender of the Revolving Lenders’ responses to each request made
hereunder.  Subject to the approval of the Administrative Agent and the L/C
Issuer (which approvals shall not be unreasonably withheld), the Borrower may
also invite additional Eligible Assignees to become Revolving Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Revolving Commitments are increased in accordance with this Section,
the Administrative Agent and the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Revolving
Lenders of the final allocation of such increase and the Increase Effective
Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the Increase
Effective Date signed by a Responsible Officer (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (ii) certifying that (A) the representations and warranties contained in
Article V and in the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material

 

55

--------------------------------------------------------------------------------


 

respects as of such earlier date, and except that for purposes of this Section,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) as of
the Increase Effective Date, and immediately after giving effect to such
increase, no Default exists.  The Borrower shall prepay any Committed Revolving
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Revolving Loans ratable with any revised Applicable
Percentages arising from any non-ratable increase in the Revolving Commitments
under this Section and shall provide a Note to any new Revolving Lender joining
in the Increase Effective Date, if requested.

 

(f)                                    Conflicting Provisions.  This
Section shall supersede any provisions in Sections 2.14 or 10.01 to the
contrary.

 

(g)                                 Fees.  The Borrower shall pay such fees to
the Administrative Agent, for its own account and for the benefit of the
Revolving Lenders providing such additional Revolving Commitments, as determined
at the time of such increase.

 

2.17                        Cash Collateral.

 

(a)                                  Certain Credit Support Events. 
(i) (A) Upon the request of the Administrative Agent or the L/C Issuer (x) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (y) if, as of
the Letter of Credit Expiration Date, any L/C Obligation (other than in respect
of an Extended Letter of Credit) for any reason remains outstanding or (B) upon
the request of the Administrative Agent pursuant to Section 8.02, the Borrower
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations.

 

(ii)                                  If at any time that there shall exist a
Defaulting Lender, promptly upon the request of the Administrative Agent, the
L/C Issuer, the Swing Line Lender or the Alternative Currency Fronting Lender,
the Borrower shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

 

(iii)                               In addition, if the Administrative Agent
notifies the Borrower at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 105% of the Letter of Credit Sublimit then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall Cash Collateralize the L/C Obligations in an amount equal to the
amount by which the Outstanding Amount of all L/C Obligations exceeds the Letter
of Credit Sublimit; provided that Cash Collateral provided pursuant to this
Section 2.17(a)(iii) shall be refunded to the Borrower when the Outstanding
Amount of all L/C Obligations is less than 105% of the Letter of Credit Sublimit
then in effect.

 

(iv)                              The Administrative Agent may, at any time and
from time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided as required in the reasonable judgment of
the Administrative Agent in order to protect against the results of exchange
rate fluctuations.

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts at Bank of
America.  Each of the Borrower, and to the extent provided by any Lender, such
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders (including the Swing Line Lender and the Alternative Currency Fronting

 

56

--------------------------------------------------------------------------------


 

Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c).  If at any time the Administrative Agent reasonably
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an aggregate amount equal to
the excess of (x) the aggregate amount of such applicable Fronting Exposure and
obligations, over (y) the total amount of funds or other credit support, if any,
then held as Cash Collateral that the Administrative Agent reasonably determines
to be free and clear of any such right and claim.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under or
applied pursuant to any of this Section 2.17 or Sections 2.02, 2.03, 2.04, 2.06,
2.18 or 8.02 in respect of Letters of Credit, Swing Line Loans or Alternative
Currency Risk Participations shall be held and applied to the satisfaction of
the specific L/C Obligations, obligations to fund participations in Swing Line
Loans or obligations to fund Alternative Currency Risk Participations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly (and in any event within two (2) Business
Days), together with all interest, if any, that has accrued on such amount,
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by (x) the cure or waiver of the
relevant Event of Default in respect of Cash Collateral provided pursuant to
Section 8.02 and (y) the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vii)), (ii) as provided in Section 2.17(a)(iii) (solely to the
extent described therein) or (iii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower (including
any interest thereon) shall not be released during the continuance of a Default
or an Event of Default (and following application as provided in this
Section 2.17 may be otherwise applied in accordance with Section 8.03 during the
continuance of an Event of Default), and (y) the Person providing Cash
Collateral and the L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender, as applicable, may agree that Cash Collateral (including any
interest thereon) shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

2.18                        Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any

 

57

--------------------------------------------------------------------------------


 

amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 10.08), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer, the Swing Line Lender or the Alternative
Currency Fronting Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of such Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit or any
Alternative Currency Risk Participation; fourth, as the Borrower may request (so
long as no Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against such Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Event of Default exists, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, such Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  Such Defaulting Lender
(x) shall not be entitled to receive any facility fee on unfunded amounts
pursuant to Section 2.10(a) for any period during which that Lender is a
Defaulting Lender except only to the extent allocable to the sum of (1) the
Outstanding Amount of the Committed Revolving Loans funded by it, (2) its
Applicable Percentage of the stated amount of Letters of Credit and Swing Line
Loans for which it has provided (or is deemed to have provided) Cash Collateral
pursuant to Section 2.03(a)(iii), Section 2.17 or Section 2.18(a)(ii), as
applicable, and (3) its Alternative Currency Participant’s Share of all
Revolving Loans denominated in Alternative Currencies for which it is deemed to
have provided Cash Collateral pursuant to Section 2.17 or Section 2.18(a)(ii),
as applicable (and the Borrower shall (A) be required to pay to each of the L/C
Issuer, the Swing Line Lender and the Alternative Currency Fronting Lender, as
applicable, the amount of such facility fee allocable to its Fronting Exposure
arising from such Defaulting Lender (solely to the extent not Cash
Collateralized by the Borrower) and (B) not be required to pay the remaining
amount of such facility fee that otherwise would have been required to have been
paid to such Defaulting Lender), and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(g).

 

58

--------------------------------------------------------------------------------


 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans or Alternative Currency Risk Participations pursuant
to Sections 2.02, 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of such Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans and Alternative Currency Risk
Participations shall not exceed the positive difference, if any, of (1) the
Revolving Commitment of such non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Revolving Loans of such Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swing Line Lender and the L/C Issuer agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Committed Revolving Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans and Alternative Currency Risk Participations to
be held on a pro rata basis by the Revolving Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.18(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, provided that if the Borrower or the Administrative
Agent shall be required by applicable Law to withhold or deduct any Taxes,
including both United States federal backup withholding and withholding taxes,
from any payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentations it has received pursuant to
Section 3.01(e), (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

59

--------------------------------------------------------------------------------


 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law.

 

(c)                                  Tax Indemnification.  (i) Without limiting
the provisions of subsection (a) or (b) above, the Borrower shall, and does
hereby, indemnify the Administrative Agent, each Lender and the L/C Issuer, and
shall make payment in respect thereof, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the L/C Issuer shall, and do
hereby, indemnify the Borrower and the Administrative Agent, and shall make
payment in respect thereof, within 10 days after demand therefor, against any
and all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower and the Administrative Agent) incurred by or asserted
against the Administrative Agent by any Governmental Authority as a result of
the failure by such Lender or the L/C Issuer, as the case may be, to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or the L/C Issuer, as the case may be,
to the Borrower or the Administrative Agent pursuant to Section 3.01(e). Each
Lender and the L/C Issuer hereby authorize the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Revolving
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  (i) Each Lender shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the Borrower hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions.

 

60

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is resident for tax purposes in the
United States:

 

(A)                              any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent executed originals of IRS Form W-9 or such
other documentation or information prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine that such
Lender is not subject to backup withholding or information reporting
requirements; and

 

(B)                                each Foreign Lender that is entitled under
the Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

 

(i)                                     duly completed executed originals of IRS
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

(ii)                                  duly completed executed originals of IRS
Form W-8ECI,

 

(iii)                               duly completed executed originals of IRS
Form W-8IMY and all required supporting documentation,

 

(iv)                              in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881 (c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable Law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

 

(C)                                each Lender shall deliver to the
Administrative Agent and the Borrower such documentation reasonably requested by
the Administrative Agent or the Borrower sufficient for the Administrative Agent
and the Borrower to comply with their obligations under FATCA and to determine
whether payments to such Lender are subject to withholding tax under FATCA.

 

(iii)                               Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable Law
of any jurisdiction

 

61

--------------------------------------------------------------------------------


 

that any Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.

 

(f)                                    Treatment of Certain Refunds.  Unless
required by applicable Law, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses and net of any loss or gain realized in the conversion of such funds
from or to another currency incurred by of the Administrative Agent, such Lender
or the L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

3.02                        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market (each an “Affected Eurocurrency Rate Loan”),
then (a) such Lender shall promptly give written notice of such circumstances to
the Borrower through the Administrative Agent, which notice shall (i) in the
case of any such restriction or prohibition with respect to an Alternative
Currency, include such Revolving Lender’s notification that it will thenceforth
be an Alternative Currency Participating Lender with respect to such Alternative
Currency, and (ii) be withdrawn whenever such circumstances no longer exist,
(b) the obligation of such Lender hereunder to make Affected Eurocurrency Rate
Loans, continue Affected Eurocurrency Rate Loans as such and, in the case of
Eurocurrency Rate Loans in Dollars, to convert a Base Rate Loan to an Affected
Eurocurrency Rate Loan shall forthwith be cancelled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain such Affected
Eurocurrency Rate Loans, such Lender shall then have a commitment only to make a
Base Rate Loan when an Affected Eurocurrency Rate Loan denominated in Dollars is
requested and to purchase Alternative Currency Risk Participations when an
Affected Eurocurrency Rate Loan denominated in an Alternative Currency is
requested, (c) such Lender’s Loans then outstanding as Affected Eurocurrency
Rate Loans, denominated in Dollars, if any, shall be converted automatically to
Base Rate Loans on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law, and
(d) such Lender’s Loans then outstanding as Affected Eurocurrency Rate Loans, if
any, denominated in a Alternative Currency shall be immediately repaid by the
Borrower on the last day of the then current Interest Period with respect
thereto (or such earlier date as may be required by any such requirement of Law)
together with accrued interest thereon.  If any such conversion or prepayment of
an Affected Eurocurrency Rate Loan

 

62

--------------------------------------------------------------------------------


 

occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 3.05.  Any Lender that is or becomes
an Alternative Currency Participating Lender with respect to any Alternative
Currency pursuant to this Section 3.02 or otherwise as provided in this
Agreement shall promptly notify the Administrative Agent and the Borrower in the
event that the impediment resulting in its being or becoming an Alternative
Currency Participating Lender is alleviated in a manner such that it can become
an Alternative Currency Funding Lender with respect to such Alternative
Currency.

 

3.03                        Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency), or
(c) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs; Reserves on Eurocurrency Rate
Loans.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except (A) any reserve requirement
contemplated by Section 3.04(e)) and (B) the requirements of the Bank of England
and the Financial Services Authority or the European Central Bank to the extent
reflected in the Mandatory Cost, other than as set forth below) or the L/C
Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any Tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurocurrency Rate Loan
made by it, or change the basis of taxation of payments to such Lender or the
L/C Issuer in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the L/C Issuer);

 

(iii)                               result in the failure of the Mandatory Cost,
as calculated hereunder, to represent the cost to any Lender of complying with
the requirements of the Bank of

 

63

--------------------------------------------------------------------------------


 

England and/or the Financial Services Authority or the European Central Bank in
relation to its making, funding or maintaining Eurocurrency Rate Loans; or

 

(iv)                              impose on any Lender or the L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Revolving Commitment of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth in reasonable detail the
basis for and calculation of the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
Borrower, in detail sufficient to enable the Borrower to verify the computation
thereof, shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

64

--------------------------------------------------------------------------------


 

(e)                                  Additional Reserve Requirements.  The
Borrower shall pay to each Lender, (i) as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”) (except to the extent that compensation for such required reserves
is included in the Mandatory Cost), additional interest on the unpaid principal
amount of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Revolving Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Revolving Commitment
or Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which in each case shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender.  If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

 

3.05                        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than loss of anticipated
profits) incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

 

(c)                                  any failure by the Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency;

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to Section 10.13; or

 

(e)                                  any change in the applicable Spot Rate
between the date of funding of an Alternative Currency Risk Participation
pursuant to Section 2.02(f)(iii) and the date of repayment by the Borrower
pursuant to Section 2.02(f)(vi).

 

The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing, including without limitation, any loss
or expense arising from the termination of any foreign exchange contract.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank

 

65

--------------------------------------------------------------------------------


 

eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.13.

 

3.07                        Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.

 

The effectiveness of this Agreement and the obligation of the L/C Issuer and of
each Lender to make its initial Credit Extension hereunder on the Closing Date
are subject to satisfaction of the following conditions precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies or electronic copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent:

 

(i)                                     executed counterparts of this Agreement,
executed and delivered by the Administrative Agent, the Borrower and each Lender
listed on Schedule 2.01;

 

66

--------------------------------------------------------------------------------


 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer authorized to act
as a Responsible Officer in connection with this Agreement and the other Loan
Documents;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that the Borrower is
duly organized or formed, and that the Borrower is validly existing, in good
standing and qualified to engage in business in its state of organization and in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(v)                                 favorable opinions of Skadden, Arps, Slate
Meagher & Flom LLP and Ballard Spahr LLP, counsels to the Borrower, addressed to
the Administrative Agent and each Lender;

 

(vi)                              a certificate signed by a Responsible Officer
certifying (A) that the conditions specified in Section 4.02 have been
satisfied; (B) the current Debt Ratings; and (C) that, as of the date of the
last financial statements delivered pursuant to the Existing Credit Agreement,
the Borrower was in pro forma compliance with the financial covenants contained
in Section 7.10; and

 

(vii)                           evidence that the Existing Credit Agreement has
been or concurrently with the Closing Date is being terminated.

 

(b)                                 Any fees required to be paid by the Borrower
on or prior to the Closing Date pursuant to the Loan Documents and all expenses
required to be reimbursed by the Borrower on or prior to the Closing Date
pursuant to the Loan Documents shall have been paid, provided that invoices for
such expenses have been presented to the Borrower a reasonable period of time
prior to the Closing Date (including, unless waived by the Administrative Agent,
all reasonable, documented, out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent)).

 

(c)                                  The Borrower shall have provided the
documentation and other information to the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or (ii) any other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

67

--------------------------------------------------------------------------------


 

4.02                        Conditions to All Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than (x) the initial extensions of credit on the Closing Date and (y) a
Committed Loan Notice requesting only a conversion of Committed Revolving Loans
to the other Type, or a continuation of Eurocurrency Rate Loans) is subject to
the following conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)                                 No Default shall exist on the date of such
Credit Extension, or would result from such proposed Credit Extension or from
the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Revolving Loans to the other Type or a
continuation of Eurocurrency Rate Loans) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power.

 

Each of the Borrower and its Subsidiaries (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the

 

68

--------------------------------------------------------------------------------


 

Loan Documents to which it is a party and (c) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.

 

The execution, delivery and performance by the Borrower of each Loan Document
has been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of the
Borrower’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower is party or
affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law; except in each case referred to in clause
(b) or (c), to the extent such conflict, breach, contravention or violation, or
creation of any such Lien, could not reasonably be expected to have a Material
Adverse Effect.  The Borrower and each of its Subsidiaries are in compliance
with all Contractual Obligations referred to in clause (b)(i), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document,
except for such approvals, consents, exemptions, authorizations or other actions
or notices or filings, which have already been completed or obtained.

 

5.04                      Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Borrower.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and material Indebtedness.

 

(b)                                 In respect of any unaudited consolidated
balance sheet of the Borrower and its Subsidiaries delivered after the Closing
Date and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on such date,
such financial statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, (ii) fairly present the financial condition of

 

69

--------------------------------------------------------------------------------


 

the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
material Indebtedness.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 The financial information of the Borrower
and its Subsidiaries delivered pursuant to Section 6.01 (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
material liabilities, direct or contingent, of the Borrower and its Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and material Indebtedness.

 

5.06                        Litigation.

 

There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a)  affect or pertain to this Agreement or any
other Loan Document, or any of the transactions contemplated hereby, or (b) as
to which there is a reasonable possibility of an adverse determination, and, if
so adversely determined, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.07                        No Default.

 

Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property and Valid Leasehold Interests;
Liens.

 

(a)                                  Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title or valid leasehold interests as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

 

5.09                        Environmental Compliance.

 

There are no existing Environmental Laws or claims alleging potential liability
or responsibility for the violation of any Environmental Law that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

70

--------------------------------------------------------------------------------


 

5.10        Insurance.

 

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.

 

5.11        Taxes.

 

The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, except where the failure to
take any of the foregoing actions could not reasonably be expected to cause,
individually or in the aggregate, a Material Adverse Effect.  There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.  Neither the Borrower nor any Subsidiary
thereof is party to any tax sharing agreement.

 

5.12        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.  The Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

 

(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability in excess of
$25,000,000 according to the actuarial assumptions and valuations most recently
used to determine employer contributions to such Pension Plan; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

 

71

--------------------------------------------------------------------------------


 

5.13        Margin Regulations; Investment Company Act; REIT Status.

 

(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b)           The Borrower is not, and is not required to be, registered as an
“investment company” under the Investment Company Act of 1940.

 

(c)           The Borrower meets all requirements to qualify as a REIT.

 

5.14        Disclosure.

 

As of the Closing Date, and except as otherwise disclosed in the Borrower’s
public filings with the SEC prior to the Closing Date, the Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished in writing by or on behalf of the Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.15        Compliance with Laws.

 

Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

5.16        Intellectual Property; Licenses, Etc.

 

The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, except where
any such conflict with the rights of any other Person could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing is not a
representation or warranty with respect to infringement or other violation of
the IP Rights of any other Person (which is addressed in the following sentence
of this Section 5.16).  To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person to an extent that
such infringement could reasonably be expected to result in a Material Adverse
Effect.  No claim or litigation regarding any of the foregoing is pending
against the Borrower or any of its Subsidiaries or, to the best knowledge of the

 

72

--------------------------------------------------------------------------------


 

Borrower, threatened against the Borrower or any of its Subsidiaries, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.17        Use of Proceeds.

 

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.11.  No proceeds of the Loans hereunder will be used for
the acquisition of another Person unless the board of directors (or other
comparable governing body) or stockholders (or other equity owners), as
appropriate, of such Person has approved such acquisition.

 

5.18        Taxpayer Identification Number.

 

The Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 10.02.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

 

6.01        Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           as soon as available, but in any event within five days of the
date the Borrower is required to file its Form 10-K with the SEC (without giving
effect to any extension of such due date, whether obtained by filing the
notification permitted by Rule 12b-25 or any successor provision thereto or
otherwise) (commencing with the fiscal year ending December 31, 2011), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by (i) a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and

 

(b)           as soon as available, but in any event within five days of the
date the Borrower is required to file its Form 10-Q with the SEC (without giving
effect to any extension of such due date, whether obtained by filing the
notification permitted by Rule 12b-25 or any successor provision thereto or
otherwise) (commencing with the fiscal quarter ending March 31, 2011), a
consolidated balance sheet of the Borrower as at the end of such fiscal quarter,
and the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, and a
statement of cash flow for the portion of the Borrower’s

 

73

--------------------------------------------------------------------------------


 

fiscal year then ended setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

 

(c)           as soon as available, but in no event later that 60 days following
the end of each fiscal year of the Borrower, an annual forecast for the
then-current fiscal year, prepared in a manner and in the form of the forecast
provided on the Closing Date or in such other form as is reasonably acceptable
to the Administrative Agent.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02        Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ending March 31, 2011), a duly
completed Compliance Certificate signed by a Responsible Officer;

 

(b)           promptly after any request by the Administrative Agent or any
Lender, copies of any management letters submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with an audit of the accounts of the Borrower;

 

(c)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(e)           promptly, and in any event within five Business Days after receipt
thereof by the Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of the Borrower or any
Subsidiary thereof; and

 

74

--------------------------------------------------------------------------------


 

(f)            promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail), which shall notify each Lender, of the posting of any such
documents and, upon request, provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel that do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
activities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07) (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” Notwithstanding the foregoing, the Borrower shall
be under no obligation to mark any Borrower Materials “PUBLIC.”

 

75

--------------------------------------------------------------------------------


 

6.03        Notices.

 

Promptly following knowledge thereof by a Responsible Officer, notify the
Administrative Agent (which shall notify each Lender) of:

 

(a)           the occurrence of any Default;

 

(b)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any Material Adverse Effect that
has resulted from or could reasonably be expected to result from (i) any breach
or non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation or proceeding affecting the Borrower or any Subsidiary,
including pursuant to any applicable Environmental Laws or (iv) (A) any renewal
or extension options applicable to any lease to which the Borrower or any
Subsidiary is a party, (B) to the Borrower’s knowledge, the existence of any
condition which, with the giving of notice or the passage of time, or both,
would permit any lessee to cancel its obligations under any lease to which the
Borrower or any Subsidiary is a party; (C) receipt by the Borrower of any notice
that a lessee intends to cease operations at any leased property prior to the
expiration of the term of the applicable lease (other than temporarily due to
casualty, remodeling, renovation or any similar causes) or (D) to the Borrower’s
knowledge, any lessee or sub-lessee, if any, under any of the leases to which
the Borrower or any Subsidiary is a party being the subject of any bankruptcy,
reorganization, insolvency or similar proceeding;

 

(c)           the occurrence of any ERISA Event;

 

(d)           any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

 

(e)           any announcement by Moody’s or S&P of any change or possible
change in a Debt Rating.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04        Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, in each case except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

76

--------------------------------------------------------------------------------


 

6.05        Preservation of Existence, Etc.

 

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction not prohibited by Section 7.04 or 7.05, or to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.  Without limiting the generality of the foregoing, the Borrower
will do all things necessary to maintain its status as a REIT.

 

6.06        Maintenance of Properties.

 

(a) Maintain, preserve and protect, or make contractual or other provisions to
cause to maintain, preserve or protect, all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, in each case except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(b) make, or make contractual or other provisions to cause to be made, all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.07        Maintenance of Insurance.

 

Maintain, and use reasonable efforts to cause the tenants under all leases to
which it is a party as landlord or the manager of its facilities to maintain,
with financially sound and reputable insurance companies, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.

 

6.08        Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09        Books and Records.

 

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

 

6.10        Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal

 

77

--------------------------------------------------------------------------------


 

business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that, excluding any such
visits and inspections during the continuation of an Event of Default, only one
(1) such visit and inspection by the Administrative Agent during any calendar
year shall be at the reasonable expense of the Borrower; provided further,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

6.11        Use of Proceeds.

 

Use proceeds from the Committed Revolving Loans to repay the amounts owed under
the Existing Credit Agreement and use the remainder of the Committed Revolving
Loans for working capital and general corporate purposes.

 

6.12        REIT Status.

 

The Borrower will, and will cause each of its Subsidiaries to, operate its
business at all times so as to satisfy all requirements necessary to qualify and
maintain the Borrower’s qualification as a real estate investment trust under
Sections 856 through 860 of the Code.  The Borrower will maintain adequate
records so as to comply with all record-keeping requirements relating to its
qualification as a real estate investment trust as required by the Code and
applicable regulations of the Department of the Treasury promulgated thereunder
and will properly prepare and timely file with the Internal Revenue Service all
returns and reports required thereby.

 

6.13        Employee Benefits.

 

(a) Comply in all material respects with the applicable provisions of ERISA and
the Code with respect to each Plan, and (b) furnish to the Administrative Agent
(x) within five days after any Responsible Officer or any ERISA Affiliate knows
or has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Borrower or any of its ERISA Affiliates in an aggregate amount exceeding
the Threshold Amount or the imposition of a Lien, a statement setting forth
details as to such ERISA Event and the action, if any, that the Borrower or
ERISA Affiliate proposes to take with respect thereto, and (y) upon request by
the Administrative Agent, copies of (i) each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) filed by the Borrower or any ERISA
Affiliate with the Internal Revenue Service with respect to each Pension Plan;
(ii) the most recent actuarial valuation report for each Pension Plan; (iii) all
notices received by the Borrower or any ERISA Affiliate from a Multiemployer
Plan sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan as the
Administrative Agent shall reasonably request.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary (except Section 7.09 shall apply only to Wholly-Owned Subsidiaries)
to, directly or indirectly:

 

78

--------------------------------------------------------------------------------


 

7.01        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens securing Indebtedness permitted under Section 7.03;

 

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto, to the extent required by GAAP, are maintained on the
books of the applicable Person;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            Liens and rights of setoff of banks and securities intermediaries
in respect of deposit accounts and securities accounts maintained in the
ordinary course of business;

 

(g)           the interests of lessees and lessors under leases or subleases of,
and the interest of managers or operators with respect to, real or personal
property made in the ordinary course of business;

 

(h)           Liens on property where the Borrower or its Subsidiaries are
insured against such Liens by title insurance;

 

(i)            Liens on property acquired by the Borrower or any Subsidiary
after the date hereof and which are in place at the time such properties are so
acquired and not created in contemplation of such acquisition;

 

(j)            Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Administrative Agent have been provided;

 

(k)           Liens securing assessment bonds, so long as the Borrower is not in
default under the terms thereof;

 

(l)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

79

--------------------------------------------------------------------------------


 

(m)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(n)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds related to such judgments;

 

(o)           Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement;

 

(p)           assignments to a reverse Section 1031 exchange trust;

 

(q)           licenses of intellectual property granted in the ordinary course
of business; and

 

(r)            Liens on assets of the Borrower or any Subsidiary securing
obligations under Swap Contracts.

 

7.02        Investments.

 

(a)           make or allow Investments in Development Property to exceed, in
the aggregate at any one time outstanding, 35% of Consolidated Total Asset
Value.

 

(b)           make or allow Investments in Joint Ventures to exceed, in the
aggregate at any one time outstanding, 25% of Consolidated Total Asset Value. 
For purposes of this Section 7.02(b), the Borrower’s aggregate Investment in
Joint Ventures will be valued at book value as shown on the consolidated balance
sheet of the Borrower, as determined in accordance with GAAP.

 

7.03        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness of the Borrower or any
of its Subsidiaries, except:

 

(a)           Indebtedness under the Loan Documents; and

 

(b)           other Indebtedness; provided that (i) at the time of the
incurrence of such Indebtedness and after giving effect thereto (including any
Liens associated therewith) no Event of Default has occurred and is continuing
or would result therefrom and (ii) with respect to obligations of the Borrower
in respect of Swap Contracts, such Swap Contracts shall be entered into in order
to manage existing or anticipated risk and not for speculative purposes.

 

7.04        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default exists or would result therefrom, (i) any Person may
merge into the Borrower in a transaction in which the Borrower shall be the
continuing or surviving Person, (ii) any Subsidiary may merge into any Person in
order to consummate an Investment permitted by Section 7.02 or a Disposition
permitted by Section 7.05; (iii) any Subsidiary may merge into the Borrower or
any other Subsidiary; and (iv) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders.

 

80

--------------------------------------------------------------------------------


 

7.05        Dispositions.

 

Make any Disposition of all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole.

 

7.06        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so; provided, that, (i) so long as no
Default under Section 8.01(a), (f) or (g) shall have occurred and be continuing
or would result therefrom, the Borrower may declare or make, directly or
indirectly, any Restricted Payment required (A) to qualify and maintain the
Borrower’s qualification as a real estate investment trust under Sections 856
through 860 of the Code or (B) to avoid the payment of federal or state income
or excise tax, (ii) so long as no Default shall have occurred and be continuing
or would result therefrom, the Borrower and each Subsidiary may purchase,
redeem, retire, acquire, cancel or terminate Equity Interests issued by it in an
amount not to exceed, in the aggregate, fifteen percent (15%) of Consolidated
Tangible Net Worth during the term of this Agreement and (iii) so long as no
Default shall have occurred and be continuing or would result therefrom, the
Borrower and each Subsidiary may make any payment on account of any return of
capital to the Borrower’s stockholders, partners or members (or the equivalent
Person thereof).

 

7.07        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

7.08        Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the Borrower (other
than a Subsidiary), whether or not in the ordinary course of business, except
(i) transactions on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate or (ii) payments of compensation, perquisites and fringe
benefits arising out of any employment or consulting relationship in the
ordinary course of business.

 

7.09        Burdensome Agreements.

 

Enter into, assume or otherwise be bound, or permit any Wholly-Owned Subsidiary
to enter into, assume or otherwise be bound, by any Negative Pledge other than
(i) any Negative Pledge contained in an agreement entered into in connection
with any Indebtedness that is permitted pursuant to Section 7.03, which
Indebtedness is of a type that customarily includes a Negative Pledge; (ii) any
Negative Pledge required by law; (iii) Negative Pledges contained in (x) the
agreements set forth on Schedule 7.09; (y) any agreement relating to the sale of
any Subsidiary or any assets pending such sale, provided that in any such case,
the Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale; or (z) any agreement in effect at the time any Person
becomes a Wholly-Owned Subsidiary so long as such agreement was not entered into
in contemplation of such Person becoming a Wholly-Owned Subsidiary and such
restriction only applies to such Person and/or its assets, and (iv) customary
provisions in leases, licenses and other contracts restricting the assignment
thereof, in each case as such agreements, leases or other contracts may be
amended from time to time and including any renewal, extension, refinancing or
replacement thereof, provided that, with respect to any agreement described in
clause (iii), such amendment, renewal, extension, refinancing or replacement
does not contain restrictions of the type

 

81

--------------------------------------------------------------------------------


 

prohibited by this Section 7.09 that are, in the aggregate, more onerous in any
material respect on the Borrower or any Wholly-Owned Subsidiary than the
restrictions, in the aggregate, in the original agreement.

 

7.10        Financial Covenants.

 

(a)           Leverage Ratio.  Permit the Leverage Ratio to be greater than 0.60
to 1.00 as of the end of any fiscal quarter.  Notwithstanding the foregoing, the
Borrower shall be permitted to increase the maximum Leverage Ratio to 0.65 to
1.00 for a maximum of two (2) consecutive fiscal quarterly periods following a
Significant Acquisition.

 

(b)           Secured Debt Ratio.  Permit the Secured Debt Ratio to be greater
than 0.30 to 1.00 as of the end of any fiscal quarter.

 

(c)           Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio to be less than 1.50 to 1.00 as of the end of any fiscal quarter.

 

(d)           Unsecured Leverage Ratio.  Permit the Unsecured Leverage Ratio to
be greater than 0.60 to 1.00 as of the end of any fiscal quarter. 
Notwithstanding the foregoing, the Borrower shall be permitted to increase the
maximum Unsecured Leverage Ratio to 0.65 to 1.00 for a maximum of two
(2) consecutive fiscal quarterly periods following a Significant Acquisition.

 

(e)           Consolidated Tangible Net Worth.  Permit the Consolidated Tangible
Net Worth to be, as of the end of any fiscal quarter, less than
(i) $6,961,879,000 plus (ii) 85% of Net Cash Proceeds from all Public Equity
Issuances subsequent to the Closing Date.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)           Non-Payment.  The Borrower fails to pay (i) when and as required
to be paid herein, and in the currency required hereunder, any amount of
principal of any Loan or any L/C Obligation, or (ii) within three days after the
same becomes due, any interest on any Loan or on any L/C Obligation, or any fee
due hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.  The Borrower or any of its Subsidiaries fails
to perform or observe any term, covenant or agreement contained in any of
Section 6.03, 6.05 or 6.11 or Article VII; or

 

(c)           Other Defaults.  The Borrower or any of its Subsidiaries fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after the receipt
by the Borrower of written notice of such failure from the Administrative Agent
(which notice will be given at the request of any Lender); or

 

82

--------------------------------------------------------------------------------


 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made; or

 

(e)           Cross-Default.  (i) (A) The Borrower or any of its Subsidiaries
fails (after giving effect to any notice or grace periods applicable thereto) to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Recourse
Indebtedness or fails to observe or perform any other agreement or condition
relating to any such Material Recourse Indebtedness contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Material Recourse Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause, with the giving of notice if
required, such Material Recourse Indebtedness to be demanded or to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Material Recourse
Indebtedness to be made, prior to its stated maturity or (B) any Material
Non-Recourse Indebtedness is not paid when due at stated maturity or has been
declared due and payable in full prior to its stated maturity or any other event
occurs that causes any Material Non-Recourse Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Material
Non-Recourse Indebtedness to be made, prior to its stated maturity; provided,
that clauses (A) and (B) shall not apply to secured Indebtedness that becomes
due and payable as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which the Borrower or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

(f)            Insolvency Proceedings, Etc.  The Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged, undismissed or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any of
its Material Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

83

--------------------------------------------------------------------------------


 

(h)           Judgments.  There is entered against the Borrower or any of its
Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; or

 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or the Borrower or
any other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or the Borrower denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any material provision of any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

8.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default with respect
to the Borrower pursuant to Sections 8.01(f) or (g) or the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C

 

84

--------------------------------------------------------------------------------


 

Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

8.03        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.17 and 2.18, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between the Borrower and any Lender, or any
Affiliate of a Lender, ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, payment of breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between the Borrower and any Lender, or any Affiliate of a Lender and amounts
owing under Treasury Management Agreements, ratably among the Lenders (and, in
the case of such Swap Contracts, Affiliates of Lenders), the Treasury Management
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03, 2.06(d) and/or 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

85

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Except as otherwise expressly
set forth herein, the provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

 

9.02        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.  The foregoing provisions of this Section 9.02 shall likewise
apply to the Person serving as the Alternative Currency Fronting Lender.

 

9.03        Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

86

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

9.06        Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the approval
(not to be unreasonably withheld or delayed) of the Borrower (unless an

 

87

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States; provided that if any such potential
successor is not classified as a “U.S. person” and a “financial institution”
within the meaning of Treasury Regulation Section 1.1441-1, then the Borrower
shall have the right to prohibit such potential successor from becoming the
Administrative Agent in its reasonable discretion.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer (and subject to the approval (not to be unreasonably
withheld or delayed) of the Borrower (unless an Event of Default has occurred
and is continuing)), appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if any such potential successor is
not classified as a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulation Section 1.1441-1, then the Borrower shall have
the right to prohibit such potential successor from becoming the Administrative
Agent in its reasonable discretion; provided, further that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security on behalf of the Lenders or the L/C
Issuer until such time as a successor Administrative Agent is appointed
hereunder) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, Swing Line Lender
and Alternative Currency Fronting Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, Swing Line Lender and Alternative Currency Fronting
Lender, (b) the retiring L/C Issuer, Swing Line Lender and Alternative Currency
Fronting Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, (c) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangement
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit and (d) the
successor Alternative Currency Fronting Lender shall make arrangements with the
resigning Alternative Currency Fronting Lender for the funding of all
outstanding Alternative Currency Risk Participations.

 

88

--------------------------------------------------------------------------------


 

9.07        Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Arrangers,
Syndication Agent, Co-Documentation Agents or Senior Managing Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(g) and (h), 2.10 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

89

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

10.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)                                  extend the expiration date or increase the
amount of the Revolving Commitment of any Lender (or reinstate any Revolving
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to
clause (iv) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder (including pursuant to Section 2.06) or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to (i) amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate, and (ii) waive
any obligation of the Borrower to pay Letter of Credit Fees at the Default Rate;

 

(d)                                 change Section 2.14 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(e)                                  change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or

 

(f)                                    amend, modify, or waive any provision of
this Agreement or any other Loan Document affecting the rights or duties of the
Alternative Currency Fronting Lender without the written consent of the
Alternative Currency Fronting Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this

 

90

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document; and (iv) the Fee Letter may only be
amended, and the rights or privileges thereunder may only be waived, in a
writing executed by each of the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Revolving Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein and (y) the Required Lenders may consent to allow
the Borrower to use cash collateral in the context of a bankruptcy or insolvency
proceeding.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the L/C Issuer, the Swing Line Lender or Alternative Currency Fronting
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other

 

91

--------------------------------------------------------------------------------


 

communications sent by telecopier shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient).  Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer provided pursuant to Article II if such Lender or
the L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer, the Swing Line Lender and
the Alternative Currency Fronting Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. 
In addition, each Lender agrees to notify the Administrative Agent from time to
time

 

92

--------------------------------------------------------------------------------


 

to ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in accordance with Section 10.04.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03                 No Waiver; Cumulative Remedies.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower and its Subsidiaries or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all the Lenders and the L/C Issuer; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer, the Swing Line Lender or the Alternative Currency Fronting Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer, Swing Line Lender or Alternative Currency Fronting
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from enforcing payments of amounts payable to such Lender
pursuant to Sections 3.01, 3.04, 3.05 and 10.04 or from exercising setoff rights
in accordance with Section 10.08 (subject to the terms of Section 2.14), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to the Borrower or
any Subsidiary under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may,

 

93

--------------------------------------------------------------------------------


 

with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and the Arrangers (including the reasonable fees, charges
and disbursements of one counsel, and, if applicable, one local counsel in each
material jurisdiction, for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, due diligence, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender, the L/C Issuer, the Swing Line
Lender, or the Alternative Currency Fronting Lender (including the fees, charges
and disbursements of counsel for the Administrative Agent, any Lender, the L/C
Issuer, Swing Line Lender or the Alternative Currency Fronting Lender; provided
that reimbursement for fees, charges and disbursements of additional counsel of
the Lenders will be limited to one additional counsel for all the Lenders (and
one additional counsel per specialty area and one local counsel per applicable
jurisdiction), plus additional counsel as necessary in the event of an actual or
potential conflict of interest among the Lenders), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, the Agents and their Affiliates and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby
(including, without limitation, each Lender’s agreement to make Loans or the use
or intended use of the proceeds thereof) or, in the case of the Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful

 

94

--------------------------------------------------------------------------------


 

misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
against an Indemnitee for breach in bad faith or a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  Notwithstanding the
foregoing, Section 3.01 shall be the sole remedy for any indemnification claim
in respect of Taxes.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing and without relieving the Borrower of its
obligations with respect thereto, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.13(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor (accompanied by backup documentation to the extent available).

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the L/C
Issuer, the Swing Line Lender, the Alternative Currency Fronting Lender, the
replacement of any Lender, the termination of the Aggregate Revolving
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand

 

95

--------------------------------------------------------------------------------


 

to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment.  The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment or grant of a security interest subject to the
restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans and Alternative
Currency Risk Participations) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in
subsection (b)(i)(A) of this Section, the aggregate amount of the Revolving
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Revolving Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single assignee
(or to an assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

96

--------------------------------------------------------------------------------


 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of a Revolving
Commitment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment of a
Revolving Commitment; and

 

(E)           the consent of the Alternative Currency Fronting Lender (such
consent not to be unreasonably withheld or delayed) shall be required if upon
effectiveness of the applicable assignment the proposed assignee would be an
Alternative Currency Participating Lender with respect to any Alternative
Currency.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to the Borrower.  No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

(vii)         No Assignment to Defaulting Lenders.  No such assignment shall be
made to a Defaulting Lender.

 

(viii)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall

 

97

--------------------------------------------------------------------------------


 

make such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans and Alternative
Currency Risk Participations in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower, the L/C Issuer, the Swing Line Lender and any Lender (with respect to
its own interest only), at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans and its Alternative Currency Risk Participations) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance

 

98

--------------------------------------------------------------------------------


 

of such obligations and (iii) the Borrower, the Administrative Agent, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge, assign or
grant a security interest in, all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment or grant of a security interest to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment or grant of a security interest shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
or in any amendment or other modification hereof (including waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

(h)           Resignation as L/C Issuer, Swing Line Lender or Alternative
Currency Fronting Lender after Assignment.  Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Revolving Commitment and Loans pursuant to subsection (b) above, Bank of America
may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender and/or (iii) upon 30 days’ notice to the Borrower, resign as Alternative
Currency Fronting Lender.  In the event of any such resignation as L/C Issuer,
Swing Line Lender or Alternative Currency Fronting Lender, the Borrower shall be
entitled to appoint from among the Lenders (with the applicable Lender’s
consent) a successor L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer, Swing Line Lender or Alternative Currency Fronting Lender, as the
case may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer

 

99

--------------------------------------------------------------------------------


 

hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(b)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Revolving Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c).  If the Alternative Currency Fronting
Lender resigns as Alternative Currency Fronting Lender, it shall retain all the
rights and obligations of the Alternative Currency Fronting Lender hereunder
with respect to all Alternative Currency Risk Participations outstanding as of
the effective date of its resignation as the Alternative Currency Fronting
Lender and all obligations of the Borrower or any other Lender with respect
thereto (including the right to require Alternative Currency Participating
Lenders to fund any Alternative Currency Risk Participations therein in the
manner provided in Section 2.02(f)).  Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender and/or Alternative Currency Fronting Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, Swing Line Lender or
Alternative Currency Fronting Lender, as the case may be, and (b) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

10.07      Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a need-to-know basis to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any governmental agency or regulatory authority purporting
to have jurisdiction over it or its Affiliates (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower that the Administrative Agent, any such Lender or the L/C Issuer
reasonably believes is not bound by a duty of confidentiality to the Borrower,
(i) to any rating agency (provided such rating agencies are advised of the
confidential nature of such information and agree to keep such information
confidential) or (j) as reasonably required by any Lender or other Person
providing financing to such Lender (provided such Lenders or other Persons are
advised of the confidential nature of such information and agree to keep such
information confidential).

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than

 

100

--------------------------------------------------------------------------------


 

any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own or its other similarly
situated customers’ confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08      Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the Obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the L/C
Issuer, irrespective of whether or not such Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary

 

101

--------------------------------------------------------------------------------


 

prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

10.11      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.13      Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, or if any Lender does not consent to any
amendment or waiver of any provision hereof or of any other Loan Document for
which its consent is required under Section 10.01 after Required Lenders have
consented thereto, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement

 

102

--------------------------------------------------------------------------------


 

and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(a)           the assignment fee specified in Section 10.06(b) shall have been
paid to or waived by the Administrative Agent;

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, funded Alternative Currency Risk
Participations and L/C Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

103

--------------------------------------------------------------------------------


 

(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.16      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, the Lenders and the other Lead Arrangers are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Lenders and the Lead Arrangers, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Lender and each Lead Arranger
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Lender nor any Lead Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and the Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Lender nor any Lead Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the

 

104

--------------------------------------------------------------------------------


 

Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders and the Lead Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

10.17      USA Patriot Act Notice.

 

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

10.18      Delivery of Signature Page.

 

Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a counterpart of this Agreement duly
executed by such Lender.

 

10.19      Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).  All of the Borrower’s obligations under this Section 10.19
shall survive termination of the Aggregate Revolving Commitments and repayment
of all other Obligations hereunder.

 

[Remainder of Page Intentionally Left Blank]

 

105

--------------------------------------------------------------------------------


 

Each of the parties hereto have caused a counterpart of this Agreement to be
duly executed as of the date first above written.

 

 

 

HCP, INC.

as Borrower

 

 

 

 

 

By:

/s/ Thomas M. Herzog

 

 

Thomas M. Herzog

 

 

Executive Vice President -

 

 

Chief Financial Officer

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A, as Administrative Agent, Swing Line Lender, L/C Issuer, an
Alternative Currency Fronting Lender and individually as a Lender

 

 

 

 

 

By

/s/ Amie L. Edwards

 

 

Name: Amie L. Edwards

 

 

Title: Director

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Syndication Agent and individually as a Lender

 

 

 

 

 

By

/s/ Marc E. Costantino

 

 

Name: Marc E. Costantino

 

 

Title: Executive Director

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Co-Documentation Agent and individually as a
Lender

 

 

 

 

 

By

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

 

 

By

/s/ Mary E. Evans

 

 

Name: Mary E. Evans

 

 

Title: Associate Director

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Co-Documentation Agent and individually as a Lender

 

 

 

 

 

By

/s/ Vanessa Sheh Meyer

 

 

Name: Vanessa Sheh Meyer

 

 

Title: Managing Director

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Co-Documentation Agent and individually as a Lender

 

 

 

 

 

By

/s/ John Rowland

 

 

Name: John Rowland

 

 

Title: Director

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Senior Managing Agent and
individually as a Lender

 

 

 

 

 

By

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Director

 

 

 

 

 

By

/s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title: Associate

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Senior Managing Agent and
individually as a Lender

 

 

 

 

 

By

/s/ Tanya Crossley

 

 

Name: Tanya Crossley

 

 

Title: Managing Director

 

 

 

 

 

By

/s/ David Christiansen

 

 

Name: David Christiansen

 

 

Title: Vice President

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Senior Managing Agent and individually as a Lender

 

 

 

 

 

By

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Ryan Vetsch

 

 

Name: Ryan Vetsch

 

 

Title: Authorized Signatory

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Senior Managing Agent

 

 

 

 

 

By

/s/ Ryan Vetsch

 

 

Name: Ryan Vetsch

 

 

Title: Vice President

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Senior Managing Agent and individually as a
Lender

 

 

 

 

 

By

/s/ Brett Thompson

 

 

Name: Brett Thompson

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By

/s/ Paula J. Czach

 

 

Name: Paula J. Czach

 

 

Title: Managing Director

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By

/s/ Patrick J. Brown

 

 

Name: Patrick J. Brown

 

 

Title: Vice President

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By

/s/ Tyler Lowry

 

 

Name: Tyler Lowry

 

 

Title: Assistant Vice President

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

By

/s/ Kenneth R. McDonnell

 

 

Name: Kenneth R. McDonnell

 

 

Title: Managing Director

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

By

/s/ John Cappellari

 

 

Name: John Cappellari

 

 

Title: Vice President

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By

/s/ Bellini Lacey

 

 

Name: Bellini Lacey

 

 

Title: V.P.

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By

/s/ Vince Abler

 

 

Name: Vince Abler

 

 

Title: Vice President

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

TAIWAN BUSINESS BANK, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By

/s/ Alex Wang

 

 

Name: Alex Wang

 

 

Title: S.V.P. & General Manager

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

STATE BANK OF INDIA, as a Lender

 

 

 

 

 

By

/s/ C Sreenivasulu Setty

 

 

Name: C Sreenivasulu Setty

 

 

Title: V.P. & Head (Syndications)

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By

/s/ Jenn-Hwa Wang

 

 

Name: Jenn-Hwa Wang

 

 

Title: VP & General Manager

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

LAND BANK OF TAIWAN LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By

/s/ Chien-Ching Li

 

 

Name: Chien-Ching Li

 

 

Title: Deputy General Manager

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

BANK OF TAIWAN, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By

/s/ Chie-Shen Tsao

 

 

Name: Chie-Shen Tsao

 

 

Title: AVP & Deputy General Manager

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

By

/s/ Eric Y.S. Tsai

 

 

Name: Eric Y.S. Tsai

 

 

Title: VP & General Manager

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

E. SUN COMMERCIAL BANK LTD., LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By

/s/ Edward Chen

 

 

Name: Edward Chen

 

 

Title: VP & General Manager

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

CATHAY UNITED BANK, LTD., as a Lender

 

 

 

 

 

By

/s/ Grace Chou

 

 

Name: Grace Chou

 

 

Title: SVP & General Manager

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

TAIPEI FUBON COMMERCIAL BANK CO., LTD., as a Lender

 

 

 

 

 

By

/s/ Bill Hwang

 

 

Name: Bill Hwang

 

 

Title: FVP & General Manager

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By

/s/ Chong Tan

 

 

Name: Chong Tan

 

 

Title: VP & Credit Manager

 

 

 

 

 

 

 

By

/s/ Victor Li

 

 

Name: Victor Li

 

 

Title: General Manager

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY, as a Lender

 

 

 

 

 

By

/s/ Henry Hsieh

 

 

Name: Henry Hsieh

 

 

Title: Assistant Vice President

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By

/s/ Chia Jang Liu

 

 

Name: Chia Jang Liu

 

 

Title: SVP & GM

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

By

/s/ Priscilla Hsing

 

 

Name: Priscilla Hsing

 

 

Title: Vice President & Deputy General Manager

 

Signature Page to Credit Agreement

HCP, Inc.

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 1.01

 

MANDATORY COST

 

1.                                       The Mandatory Cost (to the extent
applicable) is an addition to the interest rate to compensate Lenders for the
cost of compliance with:

 

(a)                                  the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions); or

 

(b)                                 the requirements of the European Central
Bank.

 

2.                                       On the first day of each Interest
Period (or as soon as possible thereafter) the Administrative Agent shall
calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for each
Lender, in accordance with the paragraphs set out below.  The Mandatory Cost
will be calculated by the Administrative Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.  The Administrative Agent will, at the request of the
Borrower or any Lender, deliver to the Borrower or such Lender as the case may
be, a statement setting forth the calculation of any Mandatory Cost.

 

3.                                       The Additional Cost Rate for any Lender
lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such Lending Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that Lending Office.

 

4.                                       The Additional Cost Rate for any Lender
lending from a Lending Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                                  in relation to any Loan in Sterling:

 

 

AB+C(B-D)+E x 0.01

  per cent per annum

 

100 - (A+C)

 

(b)                                 in relation to any Loan in any currency
other than Sterling:

 

 

E x 0.01

  per cent per annum

 

300

 

 

Where:

 

“A”                          is the percentage of Eligible Liabilities (assuming
these to be in excess of any stated minimum) which that Lender is from time to
time required to maintain as an interest free cash ratio deposit with the Bank
of England to comply with cash ratio requirements.

 

--------------------------------------------------------------------------------


 

“B”                            is the percentage rate of interest (excluding the
Applicable Rate, the Mandatory Cost and any interest charged on overdue amounts
pursuant to the first sentence of Section 2.09(b) and, in the case of interest
(other than on overdue amounts) charged at the Default Rate, without counting
any increase in interest rate effected by the charging of the Default Rate)
payable for the relevant Interest Period of such Loan.

 

“C”                            is the percentage (if any) of Eligible
Liabilities which such Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

“D”                           is the percentage rate per annum payable by the
Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

“E”                             is designed to compensate Lenders for amounts
payable under the Fees Rules and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by the Lenders to
the Administrative Agent pursuant to paragraph 7 below and expressed in pounds
per £1,000,000.

 

5.                                       For the purposes of this Schedule:

 

(a)                                  “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                 “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(c)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate); and

 

(d)                                 “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                       In application of the above formulae,
A, B, C and D will be included in the formulae as percentages (i.e. 5% will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

7.                                       If requested by the Administrative
Agent or the Borrower, each Lender with a Lending Office in the United Kingdom
or a Participating Member State shall, as soon as practicable after publication
by the Financial Services Authority, supply to the Administrative Agent and the
Borrower, the rate of charge payable by such Lender to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by such Lender
as being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.

 

Sch 1-2

--------------------------------------------------------------------------------


 

8.                                       Each Lender shall supply any
information required by the Administrative Agent for the purpose of calculating
its Additional Cost Rate.  In particular, but without limitation, each Lender
shall supply the following information in writing on or prior to the date on
which it becomes a Lender:

 

(a)                                  the jurisdiction of the Lending Office out
of which it is making available its participation in the relevant Loan; and

 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.                                       The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Lender for the purpose
of E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Lending Office in the same jurisdiction as its Lending
Office.

 

10.                                 The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over- or under-compensates any Lender and shall be entitled to assume that
the information provided by any Lender pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.                                 The Administrative Agent shall distribute
the additional amounts received as a result of the Mandatory Cost to the Lenders
on the basis of the Additional Cost Rate for each Lender based on the
information provided by each Lender pursuant to paragraphs 3, 7 and 8 above.

 

12.                                 Any determination by the Administrative
Agent pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

13.                                 The Administrative Agent may from time to
time, after consultation with the Borrower and the Lenders, determine and notify
to all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

Sch 1-3

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Revolving
Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

120,000,000

 

8.000000000

%

JPMorgan Chase Bank, N.A.

 

$

120,000,000

 

8.000000000

%

UBS AG, Stamford Branch

 

$

120,000,000

 

8.000000000

%

Wells Fargo Bank, N.A.

 

$

120,000,000

 

8.000000000

%

Citibank, N.A.

 

$

120,000,000

 

8.000000000

%

Credit Suisse AG, Cayman Islands Branch

 

$

75,000,000

 

5.000000000

%

Credit Agricole Corporate and Investment Bank

 

$

75,000,000

 

5.000000000

%

Goldman Sachs Bank USA

 

$

75,000,000

 

5.000000000

%

Morgan Stanley Bank, N.A.

 

$

75,000,000

 

5.000000000

%

The Royal Bank of Scotland PLC

 

$

75,000,000

 

5.000000000

%

The Bank of Nova Scotia

 

$

45,000,000

 

3.000000000

%

U.S. Bank National Association

 

$

45,000,000

 

3.000000000

%

PNC Bank, National Association

 

$

45,000,000

 

3.000000000

%

The Bank of New York Mellon

 

$

45,000,000

 

3.000000000

%

SunTrust Bank

 

$

45,000,000

 

3.000000000

%

KeyBank National Association

 

$

45,000,000

 

3.000000000

%

Taiwan Business Bank, Los Angeles Branch

 

$

30,000,000

 

2.000000000

%

State Bank of India

 

$

30,000,000

 

2.000000000

%

First Commercial Bank, Los Angeles Branch

 

$

30,000,000

 

2.000000000

%

Land Bank of Taiwan Los Angeles Branch

 

$

30,000,000

 

2.000000000

%

Regions Bank

 

$

25,000,000

 

1.666666667

%

Bank of Taiwan, Los Angeles Branch

 

$

20,000,000

 

1.333333333

%

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$

15,000,000

 

1.000000000

%

E. Sun Commercial Bank Ltd., Los Angeles Branch

 

$

15,000,000

 

1.000000000

%

Cathay United Bank, Ltd.

 

$

15,000,000

 

1.000000000

%

The Bank of East Asia, Limited, Los Angeles Branch

 

$

10,000,000

 

0.666666667

%

Hua Nan Commercial Bank, Ltd., New York Agency

 

$

10,000,000

 

0.666666667

%

Taipei Fubon Commercial Bank Co., Ltd.

 

$

10,000,000

 

0.666666667

%

Mega International Commercial Bank Co., Ltd., Los Angeles Branch

 

$

7,500,000

 

0.500000000

%

Mega International Commercial Bank Co., Ltd., New York Branch

 

$

7,500,000

 

0.500000000

%

 

 

 

 

 

 

Total

 

$

1,500,000,000

 

100.000000000

%

 

Sch 2-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.02

 

ALTERNATIVE CURRENCY
PARTICIPATING LENDER(1)

 

Lender

 

Euro

 

Sterling

 

Yen

 

Canadian
Dollars

 

Australian
Dollars

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

JPMorgan Chase Bank, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

UBS AG, Stamford Branch

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Wells Fargo Bank, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Citibank, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Credit Suisse AG, Cayman Islands Branch

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Credit Agricole Corporate and Investment Bank

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Goldman Sachs Bank USA

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Morgan Stanley Bank, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

The Royal Bank of Scotland PLC

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

The Bank of Nova Scotia

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

U.S. Bank National Association

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

PNC Bank, National Association

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

The Bank of New York Mellon

 

No

 

No

 

No

 

No

 

No

SunTrust Bank

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

KeyBank National Association

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Regions Bank

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Taiwan Business Bank, Los Angeles Branch

 

No

 

No

 

No

 

No

 

No

State Bank of India

 

No

 

No

 

No

 

No

 

No

First Commercial Bank, Los Angeles Branch

 

No

 

No

 

No

 

No

 

No

Land Bank of Taiwan Los Angeles Branch

 

No

 

No

 

No

 

No

 

No

Bank of Taiwan, Los Angeles Branch

 

No

 

No

 

No

 

No

 

No

Chang Hwa Commercial Bank, Ltd., New York Branch

 

No

 

No

 

No

 

No

 

No

E. Sun Commercial Bank Ltd., Los Angeles Branch

 

No

 

No

 

No

 

No

 

No

Cathay United Bank, Ltd.

 

No

 

No

 

No

 

No

 

No

Taipei Fubon Commercial Bank Co., Ltd.

 

No

 

No

 

No

 

No

 

No

The Bank of East Asia, Limited, Los Angeles Branch

 

No

 

No

 

No

 

No

 

No

Hua Nan Commercial Bank, Ltd., New York Agency

 

No

 

No

 

No

 

No

 

No

Mega International Commercial Bank Co., Ltd., Los Angeles Branch

 

No

 

No

 

No

 

No

 

No

Mega International Commercial Bank Co., Ltd., New York Branch

 

No

 

No

 

No

 

No

 

No

 

--------------------------------------------------------------------------------

(1)  The table indicates each Lender’s ability to fund in a particular currency
(e.g., Bank of America, N.A. can fund each of the five currencies).

 

Sch 2-2

--------------------------------------------------------------------------------


 

SCHEDULE 2.03

 

EXISTING LETTERS OF CREDIT

 

Letter of
Credit #

 

Beneficiary

 

Expiration Date

 

Amount

 

3080219

 

FANNIE MAE

 

05/31/11

 

$

2,200,000.00

 

3082276

 

FANNIE MAE

 

05/31/11

 

$

175,440.00

 

3089432

 

FEDERAL INSURANCE COMPANY

 

06/29/11

 

$

200,000.00

 

3096382

 

THE HUNTINGTON NATIONAL BANK

 

07/25/11

 

$

3,423,378.20

 

3096720

 

INSURANCE COMMISSIONER

 

07/25/11

 

$

250,000.00

 

3101425

 

VENTAS, INC.

 

07/25/11

 

$

102,800,000.00

 

3101569

 

BANK OF AMERICA, N.A., AS MASTER

 

07/25/11

 

$

1,082,157.30

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

110,130,975.50

 

 

Sch 2-3

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

BURDENSOME AGREEMENTS

 

None.

 

Sch 7-1

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

HCP, Inc.
3760 Kilroy Airport Way, Suite 300
Long Beach, California 90806
Attention:  Legal Department and Treasurer
Telephone:  562-733-5100
Telecopier:  562-733-5200
Electronic Mail:  legaldept@hcpi.com
Website Address:  www.hcpi.com
U.S. Taxpayer Identification Number:  33-0091377

 

Sch 10-1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 N. Tryon Street
Mail Code:  NC1-001-04-39
Charlotte, NC 28255
Attention:  James Hood
Telephone:  980-386-4308
Telecopier:  704-409-0599
Electronic Mail:  james.p.hood_iii@baml.com

 

Bank of America, N.A.
New York, NY
Account No. (for Dollars):  1366212250600
ABA# 026009593
Attn:  Credit Services
Ref:  HCP, Inc.

 

Bank of America, London
Account No. (for Euro):  65280019
Swift Address:  BOFAGB22
Attn:  Credit Services
Ref:  HCP, Inc.

 

Bank of America, London
Account No. (for Sterling):  65280027
London Sort Code:  16-50-50
Swift Address:  BOFAGB22
Attn:  Credit Services
Ref:  HCP, Inc.

 

Bank of America, Tokyo
Account No. (for Yen):  606490661046
Swift Address:  BOFAJPJX
Attn:  Credit Services
Ref:  HCP, Inc.

 

Bank of America Canada, Toronto
Account No. (for Canadian Dollars):  711465003220
Swift Address:  BOFACATT
Attn:  Credit Services
Ref:  HCP, Inc.

 

Bank of America Australia Ltd, Sydney
Account No. (for Australian Dollars):  520190661017
Swift Address:  BOFAAUSX
Attn:  Credit Services
Ref:  HCP, Inc.

 

Sch 10-2

--------------------------------------------------------------------------------


 

Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code:  CA5-701-05-19
San Francisco, CA 94103
Attention:  Angela Lau
Telephone:  415-436-4000
Telecopier:  415-503-5008
Electronic Mail:  angela.lau@baml.com

 

with a copy to:

 

Bank of America, N.A.
Global Corporate Debt Products
100 N. Tryon Street
Mail Code:  NC1 -007-17-11
Charlotte, NC 28255
Attention:  Amie Edwards
Telephone:  980-387-1346
Telecopier:  980-233-7548
Electronic Mail:  amie.l.edwards@baml.com

 

Sch 10-3

--------------------------------------------------------------------------------


 

L/C ISSUER:

 

Bank of America, N.A.
Trade Operations
1000 W. Temple Street
Mail Code:  CA9-705-07-05
Los Angeles, CA 90012
Attention:  Stella Rosales
Telephone:  213-481-7828
Telecopier:  213-457-8841
Electronic Mail:  stella.rosales@baml.com

 

SWING LINE LENDER:

 

Bank of America, N.A.
101 N. Tryon Street
Mail Code:  NC1-001-04-39
Charlotte, NC 28255
Attention:  James Hood
Telephone:  980-386-4308
Telecopier:  704-409-0599
Electronic Mail:  james.p.hood_iii@baml.com

 

Bank of America, N.A.
New York, NY
Account No:  1366212250600
ABA# 026009593
Attn:  Credit Services
Ref:  HCP, Inc.

 

ALTERNATIVE CURRENCY FRONTING LENDER:

 

Bank of America, N.A.
101 N. Tryon Street
Mail Code:  NC1-00l -04-39
Charlotte, NC 28255
Attention:  James Hood
Telephone:  980-386-4308
Telecopier:  704-409-0599
Electronic Mail:  james.p.hood_iii@baml.com

 

Sch 10-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:            ,       

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain $1,500,000,000 Credit Agreement, dated as of
March 11, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HCP, INC., a Maryland
corporation (the “Borrower”), the lending institutions party thereto from time
to time (each, a “Lender” and collectively, the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and an Alternative
Currency Fronting Lender, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners,
JPMORGAN CHASE BANK, N.A., as Syndication Agent, CITIBANK, N.A., WELLS FARGO
BANK, N.A. and UBS LOAN FINANCE, LLC, as Co-Documentation Agents, and Credit
Suisse AG, Cayman Islands Branch, Credit Agricole Corporate and Investment Bank,
Goldman Sachs Bank USA, Morgan Stanley Bank, N.A. and The Royal Bank of Scotland
PLC, as Senior Managing Agents.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Committed Revolving Loans

 

o  A conversion or continuation of Committed Revolving Loans

 

1.

On                                  (a Business Day).

 

 

2.

In an amount the Dollar Equivalent of which is $                        

 

 

3.

Comprised of the following Type of Loans:  [Base Rate Loans](1)[Eurocurrency
Rate Loans].

 

 

5.

For Eurocurrency Rate Loans:  with an Interest Period of [one] [two] [three]
[six] [nine] [twelve](2) months.

 

 

4.

In the following currency:

 

 

HCP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  Base Rate Loans are only available for Committed Revolving Loans in
Dollars.

 

(2)  An Interest Period of nine or twelve months must be agreed to by all
Lenders.

 

Exh-A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:            ,       

 

To:                              Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain $1,500,000,000 Credit Agreement, dated as of
March 11, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HCP, INC., a Maryland
corporation (the “Borrower”), the lending institutions party thereto from time
to time (each, a “Lender” and collectively, the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and an Alternative
Currency Fronting Lender, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners,
JPMORGAN CHASE BANK, N.A., as Syndication Agent, CITIBANK, N.A., WELLS FARGO
BANK, N.A. and UBS LOAN FINANCE, LLC, as Co-Documentation Agents, and Credit
Suisse AG, Cayman Islands Branch, Credit Agricole Corporate and Investment Bank,
Goldman Sachs Bank USA, Morgan Stanley Bank, N.A. and The Royal Bank of Scotland
PLC, as Senior Managing Agents.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                      
On                                        (a Business Day).

 

2.                                       In the amount of
$                                        

 

 

 

HCP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exh-B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NEGOTIATED RATE LOAN NOTICE

 

Date:            ,       

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain $1,500,000,000 Credit Agreement, dated as of
March 11, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HCP, INC., a Maryland
corporation (the “Borrower”), the lending institutions party thereto from time
to time (each, a “Lender” and collectively, the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and an Alternative
Currency Fronting Lender, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners,
JPMORGAN CHASE BANK, N.A., as Syndication Agent, CITIBANK, N.A., WELLS FARGO
BANK, N.A. and UBS LOAN FINANCE, LLC, as Co-Documentation Agents, and Credit
Suisse AG, Cayman Islands Branch, Credit Agricole Corporate and Investment Bank,
Goldman Sachs Bank USA, Morgan Stanley Bank, N.A. and The Royal Bank of Scotland
PLC, as Senior Managing Agents.

 

The undersigned hereby provides notice of a Negotiated Rate Loan:

 

1.                                      
On                                      (a Business Day).

 

2.                                       In the amount of
$                                      

 

3.                                      
From                                                                      (Lender(s)).(1)

 

4.                                      
Maturing                                                        

 

5.                                       Interest
Rate:                                                      

 

 

HCP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[LENDER(S)]

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Specify the principal amount of Negotiated Rate Loans for each Lender

 

Exh-C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned, HCP, INC., a Maryland corporation (the
“Borrower”) hereby promises to pay to the order of [        ] or registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under that certain $1,500,000,000
Credit Agreement, dated as of March 11, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the lending institutions party thereto from time to time,
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer
and an Alternative Currency Fronting Lender, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED and J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers and
Joint Bookrunners, JPMORGAN CHASE BANK, N.A., as Syndication Agent, CITIBANK,
N.A., WELLS FARGO BANK, N.A. and UBS LOAN FINANCE, LLC, as Co-Documentation
Agents, and Credit Suisse AG, Cayman Islands Branch, Credit Agricole Corporate
and Investment Bank, Goldman Sachs Bank USA, Morgan Stanley Bank, N.A. and The
Royal Bank of Scotland PLC, as Senior Managing Agents.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. 
Except as otherwise provided in Section 2.04(f) of the Credit Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Committed Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency.  If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.

 

Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business.  The Lender may also attach schedules to this Note and
endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exh-D-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

HCP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exh-D-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Currency
and
Amount of
Loan Made

 

End of
 Interest
 Period

 

Amount of
Principal or
Interest
Paid This
 Date

 

Outstanding
Principal
Balance
This Date

 

Notation
 Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh-D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:  

 

 

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain $1,500,000,000 Credit Agreement, dated as of
March 11, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HCP, INC., a Maryland
corporation (the “Borrower”), the lending institutions party thereto from time
to time (each, a “Lender” and collectively, the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and an Alternative
Currency Fronting Lender, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners,
JPMORGAN CHASE BANK, N.A., as Syndication Agent, CITIBANK, N.A., WELLS FARGO
BANK, N.A. and UBS LOAN FINANCE, LLC, as Co-Documentation Agents, and Credit
Suisse AG, Cayman Islands Branch, Credit Agricole Corporate and Investment Bank,
Goldman Sachs Bank USA, Morgan Stanley Bank, N.A. and The Royal Bank of Scotland
PLC, as Senior Managing Agents.

 

The Borrower hereby certifies as of the date hereof that the Responsible Officer
executing this Compliance Certificate is the                               of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and not in an individual capacity, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b)  of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

 

2.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

Exh-E-1

--------------------------------------------------------------------------------


 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

-or-

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

3.             The financial covenant analyses and information set forth on
Schedule 2 and Annex 1  attached hereto are true and accurate on and as of the
Statement Date referred to thereon.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of               ,         .

 

 

 

 

 

Name:

 

Title:

 

Exh-E-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

For the Quarter/Year ended                        (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.10(a) — Leverage Ratio.

 

 

 

 

 

 

 

A.

Consolidated Total Indebtedness on the Statement Date:

 

 

 

 

 

 

 

 

 

 

1.

Indebtedness of Borrower and its Subsidiaries (net of unrestricted cash and cash
equivalents up to an amount not to exceed the aggregate amount of Indebtedness
of the Borrower and its Subsidiaries maturing in the immediately succeeding 24
months):

 

$

 

 

 

 

 

 

 

 

2.

Borrower’s Pro Rata Share of Indebtedness of each Material Joint Venture:

 

$

 

 

 

 

 

 

 

 

3.

Consolidated Total Indebtedness (Line I.A.1 plus Line I.A.2 (without
duplication))(5):

 

$

 

 

 

 

 

 

 

B.

Consolidated Total Asset Value on the Statement Date:

 

 

 

 

 

 

 

 

 

 

1.

Total Asset Value of the Borrower and its Subsidiaries on a consolidated basis:

 

$

 

 

 

 

 

 

 

 

2.

Borrower’s Pro Rata Share of Total Asset Value of each Material Joint Venture:

 

$

 

 

 

 

 

 

 

 

3.

Consolidated Total Asset Value on the Statement Date (Line I.B.1 + I.B.2
(without duplication)):

 

$

 

 

 

 

 

 

 

C.

Leverage Ratio (Line I.A.3÷I.B.3):

 

 to 1.00

 

 

 

 

 

 

 

 

Maximum Permitted as of the end of any fiscal quarter: 0.60 to 1.00

 

 

 

Notwithstanding the foregoing, the Borrower shall be permitted to increase the
maximum Leverage Ratio to 0.65 to 1.00 for a maximum of two (2) consecutive
fiscal quarterly periods following a Significant Acquisition.

 

II.

Section 7.10(b) — Secured Debt Ratio.

 

 

 

 

 

 

 

A.

Secured Debt on the Statement Date:

 

$

 

--------------------------------------------------------------------------------

(5)  Consolidated Total Indebtedness shall not include security deposits,
accrued liabilities or prepaid rent, each as defined in accordance with GAAP.

 

Exh-E-3

--------------------------------------------------------------------------------


 

 

B.

Consolidated Total Asset Value on the Statement Date (Line I.B.3):

 

$

 

 

 

 

 

 

 

C.

Secured Debt Ratio (Line II.A + II.B):

 

 to 1.00

 

 

 

 

 

 

 

 

Maximum Permitted as of the end of any fiscal quarter: 0.30 to 1.00

 

 

 

 

 

 

 

 

III.

Section 7.10(c) — Fixed Charge Coverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Consolidated EBITDA for the twelve month period ending on the Statement Date
(See Annex 1):

 

 

 

 

 

 

 

 

 

 

1.

EBITDA of the Borrower and its Subsidiaries on a consolidated basis (From
Annex 1):

 

$

 

 

 

 

 

 

 

 

2.

Borrower’s Pro Rata Share of EBITDA of each Material Joint Venture (From
Annex 1):

 

$

 

 

 

 

 

 

 

 

3.

Consolidated EBITDA (Line III.A.1 + III.A.2 (without duplication)):

 

$

 

 

 

 

 

 

 

B.

Consolidated Fixed Charges(6) for the twelve month period ending on the
Statement Date:

 

 

 

 

 

 

 

 

 

1.

Consolidated Interest Expense

 

 

 

 

 

 

 

 

 

 

 

a.

Interest Expense of the Borrower and its Subsidiaries on a consolidated basis:

 

$

 

 

 

 

 

 

 

 

 

 

b.

Borrower’s Pro Rata Share of Interest Expense of each Material Joint Venture:

 

$

 

 

 

 

 

 

 

 

 

 

c.

Consolidated Interest Expense (Line III.B.1.a + III.B.1.b (without
duplication)):

 

$

 

 

 

 

 

 

 

 

2.

Scheduled Principal Payments:

 

$

 

 

 

 

 

 

 

 

 

a.

Scheduled principal payments by the Borrower and its Subsidiaries with respect
to its Consolidated Total Indebtedness (other than payments due at final
maturity of any tranche of Indebtedness):

 

$

 

 

 

 

 

 

 

 

 

 

b.

Borrower’s Pro Rata Share of all scheduled principal payments with respect to
the Indebtedness (other than payments due at final maturity of any tranche of
Indebtedness) of each Material Joint Venture:

 

$

 

 

 

 

 

 

 

 

 

 

c.

Scheduled Principal Payments (Line III.B.2.a + III.B.2.b (without duplication)):

 

$

 

--------------------------------------------------------------------------------

(6)  Consolidated Fixed Charges shall not include any amounts with respect to
any Intercompany Indebtedness.

 

Exh-E-4

--------------------------------------------------------------------------------


 

 

 

3.

Dividends and distributions in respect of preferred stock (excluding redemption
payments or charges in connection with redemption of preferred stock) of the
Borrower and its Subsidiaries:

 

$

 

 

 

 

 

 

 

 

4.

Consolidated Fixed Charges (Line III.B.1.c + III.B.2.c + III.B.3)(7):

 

$

 

 

 

 

 

 

 

C.

Fixed Charge Coverage Ratio (Line III.A.3 ÷ Line III.B.4):

 

 to 1.00

 

 

 

 

 

 

 

 

Minimum requirement as of the end of any fiscal quarter: 1.50 to 1.00

 

 

 

 

 

 

 

 

IV.

Section 7.10(d) — Unsecured Leverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Unsecured Debt on the Statement Date:

 

$

 

 

 

 

 

 

B.

Consolidated Unencumbered Asset Value on the Statement Date:

 

 

 

 

 

 

 

 

 

 

1.

Unencumbered Asset Value of the Borrower and its Subsidiaries on a consolidated
basis:

 

$

 

 

 

 

 

 

 

 

2.

The Borrower’s Pro Rata Share of Unencumbered Asset Value of each Material Joint
Venture:

 

$

 

 

 

 

 

 

 

 

3.

Consolidated Unencumbered Asset Value (Line IV.B.1 + IV.B.2 (without
duplication)):

 

$

 

 

 

 

 

 

 

C.

Unsecured Leverage Ratio (Line IV.A ÷ IV.B.3):

 

to 1.00

 

 

 

 

 

 

 

 

Maximum Permitted as of the end of any fiscal quarter: 0.60 to 1.00

 

 

 

Notwithstanding the foregoing, the Borrower shall be permitted to increase the
maximum Unsecured Leverage Ratio to 0.65 to 1.00 for a maximum of two
(2) consecutive fiscal quarterly periods following a Significant Acquisition.

 

V.

Section 7.10(e) — Consolidated Tangible Net Worth.

 

 

 

 

 

 

 

 

 

A.

Consolidated Tangible Net Worth on the Statement Date

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Shareholders’ Equity:

 

$

 

 

 

 

 

 

 

 

2.

Accumulated depreciation and amortization, determined on a consolidated basis in
accordance with GAAP:

 

$

 

 

 

 

 

 

 

 

3.

Consolidated Intangible Assets:

 

$

 

--------------------------------------------------------------------------------

(7)  Consolidated Fixed Charges shall not include any amounts with respect to
any Intercompany Indebtedness.

 

Exh-E-5

--------------------------------------------------------------------------------


 

 

 

4.

Consolidated Tangible Net Worth (Line V.A.1 plus Line V.A.2 minus Line V.A.3):

 

$

 

 

 

 

 

 

 

B.

$6,961,879,000 at the Closing Date

 

$

 

 

 

 

 

 

C.

85% of Net Cash Proceeds from all Public Equity Issuances subsequent to the
Closing Date

 

$

 

 

 

 

 

 

 

Minimum required: Line V.A.4 shall be greater than or equal to Line V.B plus
Line V.C as of the end of any fiscal quarter.

 

 

 

Exh-E-6

--------------------------------------------------------------------------------


 

Annex 1
to the Compliance Certificate

 

For the Quarter/Year ended                 ,              

 

EBITDA of Borrower and its Subsidiaries

 

EBITDA
of Borrower and its
Subsidiaries

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Year
Ended

Net Income

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Expense

 

 

 

 

 

 

 

 

 

 

+ income taxes

 

 

 

 

 

 

 

 

 

 

+ depreciation and amortization expense

 

 

 

 

 

 

 

 

 

 

+ non-cash expenses

 

 

 

 

 

 

 

 

 

 

- items increasing Net Income which do
  not represent a cash receipt

 

 

 

 

 

 

 

 

 

 

= EBITDA of Borrower and Subsidiaries
   on a consolidated basis

 

 

 

 

 

 

 

 

 

 

 

Borrower’s Pro Rata Share of EBITDA of Material Joint Ventures

 

Borrower’s Pro Rata
Share of EBITDA of
Material Joint Ventures

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Year
Ended

Net Income

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Expense

 

 

 

 

 

 

 

 

 

 

+ income taxes

 

 

 

 

 

 

 

 

 

 

+ depreciation and amortization expense

 

 

 

 

 

 

 

 

 

 

+ non-cash expenses

 

 

 

 

 

 

 

 

 

 

- items increasing Net Income which do
  not represent a cash receipt

 

 

 

 

 

 

 

 

 

 

= EBITDA of Borrower and Subsidiaries
   on a consolidated basis

 

 

 

 

 

 

 

 

 

 

 

Annex-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors] [and] [the Assignees](3) hereunder are several and not
joint.](4)  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit, the Swing Line Loans and the Negotiated Rate Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignee, choose the first
bracketed language.  If the assignment is from multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are multiple Assignors or multiple
Assignees.

 

Exh-F-1

--------------------------------------------------------------------------------


 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

 

 

3.

Borrower:

HCP, Inc.

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

$1,500,000,000 Credit Agreement, dated as of March 11, 2011, among HCP, INC., a
Maryland corporation (the “Borrower”), the lending institutions party thereto
from time to time (each, a “Lender” and collectively, the “Lenders”), BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and an
Alternative Currency Fronting Lender, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers and Joint
Bookrunners, JPMORGAN CHASE BANK, N.A., as Syndication Agent, CITIBANK, N.A.,
WELLS FARGO BANK, N.A. and UBS LOAN FINANCE, LLC, as Co-Documentation Agents,
and Credit Suisse AG, Cayman Islands Branch, Credit Agricole Corporate and
Investment Bank, Goldman Sachs Bank USA, Morgan Stanley Bank, N.A. and The Royal
Bank of Scotland PLC, as Senior Managing Agents.

 

 

 

6.

Assigned Interest:

 

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned(5)

 

Aggregate
Amount of
Commitment /
Loans
for all Lenders(6)

 

Amount of
Commitment /
Loans Assigned

 

Percentage
Assigned of
Commitment/
Loans(7)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

7.

Alternative Currency: Assignee [can fund the following Alternative Currencies
[Euro, Sterling, Yen, Canadian Dollars and Australian Dollars]] [cannot fund any
Alternative
Currency].

 

--------------------------------------------------------------------------------

(5)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (i.e., “Revolving
Loan” or “Swing Line Loan” or “Negotiated Rate Loan”).

(6)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(7)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exh-F-2

--------------------------------------------------------------------------------


 

8.

Trade Date:

 

](8)

 

Effective Date:                , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

--------------------------------------------------------------------------------

(8)  To be completed if the relevant Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exh-F-3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

Title:

 

[Consented to and](9) Accepted:

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

 

 

Title:

 

[Consented to:](10)

 

[HCP, INC., as the Borrower]

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------

(9)    To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.

(10)  To be added only if the consent of the Borrower and/or other parties
(e.g., Swing Line Lender, L/C Issuer or Alternative  Currency Fronting Lender)
is required by the terms of the Credit Agreement.

 

Exh-F-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Sections
10.06(b)(iii), (v), (vi) and (vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
referred to in Section 5.05 thereof or delivered pursuant to Section 6.01
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

Annex 1-1

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.

 

THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

Annex 1-2

--------------------------------------------------------------------------------